Exhibit 10.18

 
Industrial Lease

 
Oyster Point Business Park South San Francisco, California
 
Shelton International Holdings, Inc., a Hawaii corporation,
 
as Landlord,
 
and


Vistagen Therapeutics, Inc., a California corporation,
 
as Tenant

 
 

--------------------------------------------------------------------------------

 



 
Glossary
The following terms in the Lease are defined in the paragraphs opposite the
terms.
 
Term                                                                           Defined
in Paragraph
Additional Rent
4.1
Applicable Requirements
6.3
Assign
12.1
Base Rent
1.4
Basic Provisions
1
Building
1.2
Building Operating Expenses
4.2(b)
Code
12.1(a)
Commencement Date
1.3
Commencement Date Certificate
3.3
Common Areas
2.2
Common Area Operating Expenses
4.2(b)
Condemnation
14
Default
13.1
Expiration Date
1.3
HVAC
4.2(a)(x)
Hazardous Substance
6.2
Indemnity
8.5
Industrial Center
1.2
Landlord
1.1
Landlord Entities
6.2(c)
Lease
1.1
Lenders
6.4
Mortgage
16.18
Operating Expenses
4.2
Party/Parties
1.1
Permitted Use
1.8
Premises
1.2
Prevailing Party
16.13
Real Property Taxes
10.2
Rent
4.1
Reportable Use
6.2
Requesting Party
15
Responding Party
15
Rules and Regulations
2.4, 16.19
Security Deposit
1.7,5
Taxes
10.2
Tenant
1.1
Tenant Acts
9.2
Tenant's Entity
6.2(c)
Tenant's Share
1.5
Term
1.3
Use
6.1


 
 

--------------------------------------------------------------------------------

 
 
Oyster Point Business Park Industrial Lease
 
 
1.       Basic Provisions ("Basic Provisions").
 
1.1 Parties. This Lease ("Lease") dated March 5, 2007, is made by and between
Shelton International Holdings, Inc., a Hawaii corporation, ("Landlord") and
Vistagen Therapeutics, Inc., a California corporation ("Tenant") (collectively,
the "Parties" or individually, a "Party").
 
1.2 Premises and Conditions Precedent. Subject to me satisfaction of me
Condition Precedent (defined in Section 1.2 (a) below) on or before April 1,
2007, Landlord hereby leases the Premises to Tenant upon the terms and
conditions contained herein a portion, outlined on Exhibit A attached hereto
("Premises"), of the building ("Building") located at 384 Oyster Point
Boulevard, Suite 8 in the City of South San Francisco, State of California,
consisting of approximately 6,901 rentable square feet. The Building is located
in the industrial center commonly known as Oyster Point Business Park (the
"Industrial Center"). Tenant shall have non-exclusive rights to the Common Areas
(as defined in Paragraph 2.3 below), but shall not have any rights to the roof,
exterior walls or utility raceways of the Building or to any other buildings in
the Industrial Center. The Premises, the Building, the Common Areas, the land
upon which they are located and all other buildings and improvements thereon are
herein collectively referred to as the "Industrial Center."


 
1.2           (a) Conditions Precedent. It shall be a condition precedent (the
"Condition Precedent") to the
Commencement Date and the effectiveness and enforceability of this Lease that on
or before February 28, 2007,
Landlord shall have obtained from MJ Bioworks, Inc. a Delaware Corporation, ('MJ
Bioworks") a signed amendment to
the lease between Landlord and MJ Bioworks, in a form acceptable to Landlord in
its sole and absolute discretion,
whereby MJ Bioworks and Landlord agree to an early termination of the premises
leased by MJ Bioworks. If the
Condition Precedent is not satisfied or waived by Landlord by written notice to
Tenant delivered on or before February
28, 2007 then (i) this Lease shall automatically terminate and be of no further
force and effect, (ii) Landlord shall refund
to Tenant all amounts previously paid by Tenant hereunder, and (iii) the parties
shall have no further obligations to one
another under this Lease, other than the indemnities set forth in Section 13 and
Section 33 below incorporated herein by
 
this reference.
 
1.3 Term. Twenty-four (24) months ("Term") commencing April 1, 2007
("Commencement Date") and ending March 31, 2009 ("Expiration Date").
 
1.4 Base Rent. Base Monthly Rent ("Base Rent") shall be payable as follows:
Months
Base Monthly Rent
0-12
$10,351.50
13-24
$10,765.50

 
1.5 Tenant's Share of Operating Expenses ("Tenant's Share").
 
(a) Common Area Operating Expenses 1.70%
 
(b) Building Operating Expenses 9.70%
 
1.6 Tenant's Estimated Monthly Rent Payment. Following is the estimated monthly
Rent payment to Landlord pursuant to the provisions of this Lease. This estimate
is made at the inception of the Lease and is subject to adjustment pursuant to
the provisions of this Lease. The Estimated Total Monthly Payment, set forth
below, shall be paid upon the execution of thisi Lease for the first month of
the Lease Term.
 
(a) Base Rent (Paragraph
4.1)                                                                          $10,351.50
(b)  
Operating Expenses (Paragraph 4.2,     $ 1,045.00 excluding Real Property Taxes,

and Landlord Insurance)
(c) Landlord Insurance (Paragraph 8.3)     $ 175.00

 
 

--------------------------------------------------------------------------------

 

 
(d) Real Property Taxes (Paragraph 10)     $ 601.00


 
Estimated Total Monthly
Payment                                                                         $12,172.50
 
1.7 Security Deposit. $36,516 ("Security Deposit").Tenants Security. Deposit may
be reduced by $12,172.50 with satisfactory proof to Landlord that Tenant has
secured funding following the PIPE and the registration of new public stock.;
additionally, if Tenant is not Default, another $12,172.50 may be reduced after
one year of tenancy leaving $12,172.50 as a Security Deposit the term of the
Lease.
 
1.8 Permitted Use ("Permitted Use"). General office, research and development
related to a biotech company, but only to the extent permitted by the City in
which the Premises are located and all agencies and governmental authorities
having jurisdiction of the Premises.
 
1.9 Guarantor. Not applicable.
 
1.10 Addenda. Attached hereto are the following Addenda, all of which constitute
a part of this Lease: (a)  Addendum 1:    Not applicable.


 
1.11     Exhibits. Attached hereto are the following Exhibits, all of which
constitute a part of this Lease:
 
Exhibit A:                                Description of Premises.
Exhibit B:                                Commencement Date Certificate.
 
Exhibit C:                                Tenant Move-in and Lease Renewal
Environmental Questionnaire
Exhibit D:                                Move Out Standards
Exhibit E:                                Rules and Regulations


 
1.12                      Address for Rent Payments. All amounts payable by
Tenant to Landlord shall, until further notice from Landlord, be paid to
Landlord at the following address:
 
Shelton International Holdings, Inc., a Hawaii corporation c/o AMB Property
Corporation PO box 6156
Hicksville New York 11802-6156


 
1.13           Brokers. Tenant represents that it has not dealt with any real
estate brokers or agents other than NAI BT Commercial representing Landlord and
CB Richard Ellis representing Tenant (collectively the "Brokers"). The Brokers
shall receive commissions pursuant to a separate listing agreement with
Landlord.


 
2.        Premises and Common Areas.
 
2.1 Letting. Landlord hereby leases to Tenant and Tenant hereby leases from
Landlord the Premises upon all of the terms, covenants, and conditions, set
forth in this Lease. Any statement of square footage set forth in this Lease or
that may have been used in calculating Base Rent and/or Operating Expenses is an
approximation which Landlord and Tenant agree is reasonable, and the Base Rent
and Tenant's Share based thereon is not subject to revision whether or not the
actual square footage is more or less. Tenant accepts the Premises in its
present "As-Is" condition, state of repair and operating order. Notwithstanding
the foregoing, Landlord shall repair, at its sole cost and expense, after
receipt of Tenant's written notice thereof, which notice must be delivered to
Landlord within the first sixty (60) days of the Term of this Lease, any defects
or deficiencies of the mechanical, HVAC, plumbing, and electrical systems
serving the Premises which are not in good working order to the extent Tenant
has not caused such systems to not be in good working order. If Tenant fails to
timely deliver to Landlord any such written notice of the aforementioned defects
or deficiencies within said sixty (60) day period, Landlord shall have no
obligation to perform any such work thereafter, except as otherwise specifically
provided in this Lease. Prior to the delivery of possession to Tenant, Landlord,
at its sole cost and expense shall have the Premises professionally cleaned and
obtain from the prior tenant written confirmation that it closed its laboratory
in compliance with all laws and regulations of the appropriate governmental
regulatory agency.

 
 

--------------------------------------------------------------------------------

 

 
2.2 Common Areas - Definition. "Common Areas" are all areas and facilities
outside the Premises and within the exterior boundary line of the Industrial
Center and interior utility raceways within the Premises that are provided and
designated by the Landlord from time to time for the general nonexclusive use of
Landlord, Tenant, and other tenants of the Industrial Center and their
respective employees, suppliers, shippers, tenants, contractors, and invitees.
 
2.3 Common Areas - Tenant's Rights. Landlord hereby grants to Tenant, for the
benefit of Tenant and its employees, suppliers, shippers, contractors,
customers, and invitees, during the term of this Lease, the nonexclusive right
to use, in common with others entitled to such use, the Common Areas as they
exist from time to time, subject to any rights, powers, and privileges reserved
by Landlord under the terms hereof or under the terms of any rules and
regulations or covenants, conditions, and restrictions governing the use of the
Industrial Center.
 
2.4 Common Areas - Rules and Regulations. Landlord shall have the exclusive
control and management of the Common Areas and shall have the right, from time
to time, to establish, modify, amend, and enforce reasonable Rules and
Regulations with respect thereto in accordance with Paragraph 16.19.


 
2.5           Common Area Changes. Landlord shall have the right, in Landlord's
sole discretion, from time to time:
 
(a) To make changes to the Common Areas, including, without limitation, changes
in the locations, size, shape, and number of driveways, entrances, parking
spaces, parking areas, loading and unloading areas, ingress, egress, direction
of traffic, landscaped areas, walkways, and utility raceways;
 
(b) To close temporarily any of the Common Areas for maintenance purposes so
long as reasonable access to the Premises remains available;
 
(c) To designate other land outside the boundaries of the Industrial Center to
be a part of the
 
Common Areas;
 
(d) To add additional buildings and improvements to the Common Areas;
 


 
(e) To use the Common Areas while engaged in making additional improvements,
repairs, or alterations to the Industrial Center, or any portion thereof; and
 
(f) To do and perform such other acts and make such other changes in, to, or
with respect to the Common Areas and Industrial Center as Landlord may, in the
exercise of sound business judgment, deem to be ' appropriate.
 
(g) Notwithstanding anything to the contrary in this Paragraph 2.5, Landlord
agrees to use reasonable efforts to perform the foregoing in a manner to attempt
to minimize unreasonable and material interference with Tenant's use and
occupancy of the Premises.


 
2.6           Parking. Tenant may use Tenant's Share of the undesignated vehicle
parking spaces, on an unreserved and unassigned basis, on those portions of the
Common Areas designated by Landlord for such parking. Landlord shall exercise
reasonable efforts to ensure that such spaces are available to Tenant for its
use, but Landlord shall not be required to enforce Tenant's right to use the
same. Tenant shall not use more parking spaces than such number. Such parking
spaces shall be used only for parking by vehicles no larger than full sized
passenger automobiles or pick-up trucks and in no event shall Tenant or any of
Tenant's Representatives park or permit any parking of vehicles overnight.
Tenant shall not permit or allow any vehicles that belong to or are controlled
by Tenant or Tenant's employees, suppliers, shippers, customers or invitees to
be loaded, unloaded or parked in areas other than those designated by Landlord
for such activities. If Tenant permits or allows any of the prohibited
activities described herein, then Landlord shall have the right, without notice,
in addition to such other rights and remedies that it may have, to remove or tow
away the vehicle involved and charge the cost to Tenant, which cost shall be
immediately payable as additional rent upon demand by Landlord. Landlord may
change the number of parking spaces and configuration of the parking areas at
any time, and may assign reserved parking spaces to any tenant, in Landlord's
sole discretion so long as the same does not reduce Tenant's number of parking
stalls set forth above.
 
 
 

--------------------------------------------------------------------------------

 
 
3.           Term.
 
3.1 Term. The Commencement Date, Expiration Date, and Term of this Lease are as
specified in Paragraph 1.3.
 
3.2 Delay in Possession. Landlord shall use commercially reasonable efforts to
deliver possession of the Premises to Tenant by the Commencement Date. If,
despite such efforts, Landlord is unable to deliver possession by such date,
Landlord shall not be subject to any liability therefore, nor shall such failure
affect the validity of this Lease except that the Commencement Date and
Expiration Date shall be extended by the period of such delay. Except as
otherwise set forth in any early occupancy agreement (if applicable) Tenant
shall not, however, be obligated to pay Rent or perform any other obligation of
Tenant under the terms of this Lease until Landlord delivers possession of the
Premises to Tenant.
 
3.3 Commencement Date Certificate. At the request of Landlord, Tenant shall
execute and deliver to Landlord a completed certificate ("Commencement Date
Certificate") in the form attached hereto as Exhibit B.


 
4.           Rent.
 
4.1 Base Rent. Tenant shall pay to Landlord Base Rent and other monetary
obligations of Tenant to Landlord under the terms of this Lease (such other
monetary obligations are herein referred to as "Additional Rent") in lawful
money of the United States, without offset or deduction, in advance on or before
the first day of each month. Base Rent and Additional Rent for any period during
the term hereof which is for less than one full month shall be prorated based
upon the actual number of days of the month involved. Payment of Base Rent and
Additional Rent shall be made to Landlord at its address stated herein or to
such other persons or at such other addresses as Landlord may from time to time
designate in writing to Tenant. Base Rent and Additional Rent are collectively
referred to as "Rent." All monetary obligations of Tenant to Landlord under the
terms of this Lease are deemed to be Rent.
 
4.2 Operating Expenses. Tenant shall pay to Landlord on the first day of each
month during the term hereof, in addition to the Base Rent, Tenant's Share of
all Operating Expenses in accordance with the following provisions.


 
(a)      "Operating Expenses" are all costs incurred by Landlord relating to the
ownership and/or operation of the Industrial Center, Building, and Premises
including, but not limited to, the following:
 
(i) Expenses relating to the ownership, management, maintenance, repair,
replacement and/or operation of the Common Areas, including, without limitation,
parking areas, loading and unloading areas, trash areas, roadways, sidewalks,
walkways, parkways, driveways, rail spurs, landscaped areas, striping, bumpers,
irrigation systems, drainage systems, lighting facilities, fences and gates,
exterior signs, and/or tenant directories.
 
(ii) Water, gas, electricity, and other utilities not paid for directly by
tenants of the Industrial Center.
 
(iii) Trash disposal, snow removal, janitorial, security and the management and
administration of any and all portions of the Industrial Center, including,
without limitation, a property management fee, accounting, auditing, billing,
postage, salaries and benefits for clerical and supervisory employees, whether
located at the Industrial Center or off-site, payroll taxes and legal and
accounting costs and all fees, licenses and permits related to the ownership,
operation and management of the Industrial Center;
 
Oyster Point Lease 8/14/06 Form Date 3 March 5,2007
 
 
(iv) Reserves set aside for maintenance, repair and replacements of improvements
within
 
the Industrial Center.
 
(v) Real Property Taxes.
 
(vi) Premiums and all applicable deductibles for the insurance policies
maintained by Landlord under paragraph 8 below.

 
 

--------------------------------------------------------------------------------

 
 
(vii) Environmental monitoring and insurance programs.
 
(viii) Monthly amortization of capital improvements to any portion of the
Industrial Center which are not expensed by Landlord. The monthly amortization
of any such capital improvement shall be the sum of the (a) quotient obtained by
dividing the cost of the capital improvement by Landlord's estimate of the
number of months of useful life of such improvement plus (b) an amount equal to
the cost of the capital improvement times 1/12 of the lesser of 10% or the
maximum annual interest rate permitted by law.
 
(ix) Maintenance of the Industrial Center, including, but not limited to,
painting, caulking, and repair and replacement of Building components,
including, but not limited to, roof membrane, elevators, and fire detection and
sprinkler systems.
 
(x) Heating, ventilating, and air conditioning systems ("HVAC") the costs for
which are not the sole responsibility of Tenant or another tenant of the
Industrial Center.
 
(b) Tenant's Share of Operating Expenses that are not specifically attributed to
the Premises or Building ("Common Area Operating Expenses") shall be that
percentage shown in Paragraph 1.5(a). Tenant's Share of Operating Expenses that
are attributable to the Building ("Building Operating Expenses") shall be that
percentage shown in Paragraph 1.5(b). Landlord, in its reasonable discretion,
shall determine which Operating Expenses are Common Area Operating Expenses,
Building Operating Expenses, or expenses to be entirely borne by Tenant.
 
(c) The inclusion of the improvements, facilities, and services set forth in
Subparagraph 4.2(a) shall not impose any obligation upon Landlord either to have
said improvements or facilities or to provide those services.
 
(d) Tenant shall pay monthly in advance, on the same day that the Base Rent is
due, Tenant's Share of the expenses set forth in Paragraph 1.6. Landlord shall
deliver to Tenant within 90 days after the expiration of each calendar year a
reasonably detailed statement showing Tenant's Share of the actual expenses
incurred during the preceding year. If Tenant's estimated payments under this
Paragraph 4(d) during the preceding year exceed Tenant's Share as indicated on
said statement, Tenant shall be credited the amount of such overpayment against
Tenant's Share of expenses next becoming due. If Tenant's estimated payments
under this Paragraph 4.2(d) during said preceding year were less than Tenant's
Share as indicated on said statement, Tenant shall pay to Landlord the amount of
the deficiency within 10 days after delivery by Landlord to Tenant of said
statement. At any time Landlord may adjust the amount of the estimated Tenant's
Share of expenses to reflect Landlord's estimate of such expenses for the year.

 
 

--------------------------------------------------------------------------------

 
 
(e) Notwithstanding anything to the contrary contained herein, for purposes of
this Lease, the term "Operating Expenses" shall not include the following: (i)
costs (including permit, license, and inspection fees) incurred in renovating,
improving, decorating, painting, or redecorating vacant space or space for other
tenants within the Industrial Center; (ii) legal and auditing fees (other than
those fees reasonably incurred in connection with the ownership and operation of
all or any portion the Industrial Center); (iii) leasing commissions,
advertising expenses, and other costs incurred in connection with the original
leasing of the Industrial Center or future re-leasing of any portion of the
Industrial Center; (iv) depreciation of the Building or any other improvements
situated within the Industrial Center; (v) any items for which Landlord is
actually and directly reimbursed by any other tenant of the Industrial Center;
(vi) costs of repairs or other work necessitated by fire, windstorm or other
casualty (excluding any deductibles) and/or costs of repair or other work
necessitated by the exercise of the right of eminent domain to the extent
insurance proceeds or a condemnation award, as applicable, is actually received
by Landlord for such purposes; provided, such costs of repairs or other work
shall be paid by the parties in accordance with the provisions of Sections 7, 8
and 9 below; (vii) other than any interest charges as expressly provided for in
this Lease, any interest or payments on any financing for any portion of the
Industrial Center, interest and penalties incurred as a result of Landlord's
late payment of any invoice (provided that Tenant pays Tenant's Share of
expenses to Landlord when due as set forth herein), and any bad debt loss, rent
loss or reserves for same; (viii) any payments under a ground lease or master
lease; (ix) legal fees incurred in negotiating tenant leases, and in enforcing
tenant leases other than this Lease; (x) interest, principal, depreciation,
points, fees, and other lender costs and closing costs on any mortgage or
mortgages, or other debt instrument encumbering the Building or the Industrial
Center; (xi) insurance premiums to the extent of any refunds of those premiums;
(xii) interest or penalties resulting from: (a) late payment of any Operating
Expense by Landlord due to Landlord's negligence or willful misconduct (unless
Tenant has failed to pay its share of such expenses or Landlord in good faith
disputes a charge and subsequently loses or settles that dispute); or (b) any
amount payable by Landlord to any tenant resulting solely from Landlord's
default in its obligations to that tenant; (xii) costs incurred because the
Building, Industrial Center, or Common Areas violate any valid, applicable
building code, regulation, or law in effect and as interpreted by government
authorities before the date on which this Lease is signed (which shall not
include non code conforming improvements which need not be brought up to code at
the time the Lease is signed); (xiii) charitable or political contributions made
by Landlord; (xiv) fees or dues payable to trade associations, industry
associations, or similar associations; (xv) entertainment, dining, or travel
expenses for any purpose; and (xvi) and flowers, gifts, balloons, or similar
items provided to any entity, including Tenant, other tenants, employees,
vendors, contractors, prospective tenants, and agents.
 
5. Security Deposit. Tenant shall deposit with Landlord upon Tenant's execution
hereof the Security Deposit set forth in Paragraph 1.7 as security for Tenant's
faithful performance of Tenant's obligations under this Lease. If Tenant fails
to pay Base Rent or Additional Rent or otherwise defaults under this Lease (as
defined in Paragraph 13.1), Landlord may use the Security Deposit for the
payment of any amount due Landlord or to reimburse or compensate Landlord for
any liability, cost, expense, loss, or damage (including attorneys' fees) which
Landlord may suffer or incur by reason thereof. Tenant shall on demand pay
Landlord the amount so used or applied so as to restore the Security Deposit to
the amount set forth in Paragraph 1.7. Landlord shall not be required to keep
all or any part of the Security Deposit separate from its general accounts.
Landlord shall, at the expiration or earlier termination of the Term hereof and
after Tenant has vacated the Premises, return to Tenant (within the time
required by law) that portion of the Security Deposit not used or applied by
Landlord. No part of the Security Deposit shall be considered to be held in
trust, to bear interest, or to be prepayment for any monies to be paid by Tenant
under this Lease.
 
6. Use.
 
6.1 Permitted Use. Tenant shall use and occupy the Premises only for the
Permitted Use set forth in Paragraph 1.8. Tenant shall not commit any nuisance,
permit the emission of any objectionable noise or odor, suffer any waste, make
any use of the Premises which is contrary to any law or ordinance, or which will
invalidate or increase the premiums for any of Landlord's insurance. Tenant
shall not service, maintain, or repair vehicles on the Premises, Building, or
Common Areas. Tenant shall not store foods, pallets, drums, or any other
materials outside the Premises. Tenant's use is subject to, and at all times
Tenant shall comply with any and all Applicable Requirements, defined below.
Landlord reserves to itself the right, from time to time, to grant, without the
consent of Tenant, such easements, rights and dedications that Landlord deems
reasonably necessary, and to cause the recordation of parcel or subdivision maps
and/or restrictions, so long as such easements, rights, dedications, maps and
restrictions, as applicable, do not materially and adversely interfere with
Tenant's operations in the Premises. Tenant agrees to sign any documents
reasonably requested by Landlord to effectuate any such easements, rights,
dedications, maps or restrictions. Tenant shall not initiate, submit an
application for, or otherwise request, any land use approvals or entitlements
with respect to the Premises or any other portion of the Industrial Center,
including without limitation, any variance, conditional use permit or rezoning,
without first obtaining Landlord's prior written consent thereto, which consent
may be given or withheld in Landlord's sole discretion.

 
 

--------------------------------------------------------------------------------

 
 
6.2 Hazardous Substances.
 
(a) Reportable Uses Require Consent. The term, "Hazardous Substance," as used in
this Lease, shall mean any product, substance, chemical, material, or waste
whose presence, nature, quantity, and/or intensity of existence, use,
manufacture, disposal, transportation, spill, release, or effect, either by
itself or in combination with other materials expected to be on the Premises, is
either: (i) potentially injurious to the public health, safety or welfare, the
environment, or the Premises; (ii) regulated or monitored by any governmental
authority; or (iii) a basis for potential liability of Landlord to any
governmental agency or third party under any applicable statute or common law
theory. Hazardous Substance shall include, but not be limited to, hydrocarbons,
petroleum, gasoline, crude oil, or any products or by-products thereof. Tenant
shall not engage in any activity in or about the Premises which constitutes a
Reportable Use (as hereinafter defined) of Hazardous Substances without the
express prior written consent of Landlord and compliance in a timely manner (at
Tenant's sole cost and expense) with all Applicable Requirements (as defined in
Paragraph 6.3). "Reportable Use" shall mean (i) the installation or use of any
above or below ground storage tank, (ii) the generation, possession, storage,
use, transportation, or disposal of a Hazardous Substance that requires a permit
from, or with respect to which a report, notice, registration, or business plan
is required to be filed with, any governmental authority, and (iii) the presence
in, on, or about the Premises of a Hazardous Substance with respect to which any
Applicable Requirements require that a notice be given to persons entering or
occupying the Premises or neighboring properties. Notwithstanding the foregoing,
Tenant may, without Landlord's prior consent, but upon notice to Landlord and in
compliance with all Applicable Requirements, use any ordinary and customary
materials reasonably required to be used by Tenant in the normal course of the
Permitted Use, so long as such use is not a Reportable Use and does not expose
the Premises or neighboring properties to any meaningful risk of contamination
or damage, or expose Landlord to any liability therefore. In addition, Landlord
may (but without any obligation to do so) condition its consent to any
Reportable Use of any Hazardous Substance by Tenant upon Tenant's giving
Landlord such additional assurances as Landlord, in its reasonable discretion,
deems necessary to protect itself, the public, the Premises, and the environment
against damage, contamination, injury, and/or liability therefore, including but
not limited to the installation (and, at Landlord's option, removal on or before
Lease expiration or earlier termination) of reasonably necessary protective
modifications to the Premises (such as concrete encasements) and/or the deposit
of an additional Security Deposit.
 
(b) Duty to Inform Landlord. If Tenant knows, or has reasonable cause to
believe, that a Hazardous Substance is located in, under, or about the Premises
or the Building, Tenant shall immediately give Landlord written notice thereof,
together with a copy of any statement, report, notice, registration,
application, permit, business plan, license, claim, action, or proceeding given
to, or received from, any governmental authority or private party concerning the
presence, spill, release, discharge of, or exposure to such Hazardous Substance.
Tenant shall not cause or permit any Hazardous Substance to be spilled or
released in, on, under, or about the Premises (including, without limitation,
through the plumbing or sanitary sewer system).
 
(c) Indemnification. Tenant shall indemnify, protect, defend, and hold Landlord,
Landlord's affiliates, Lenders, and the officers, directors, shareholders,
partners, employees, managers, independent contractors, attorneys, and agents of
the foregoing ("Landlord Entities" or "Landlord Entity") and the Premises
harmless from and against any and all damages, liabilities, judgments, costs,
claims, liens, expenses, penalties, loss of permits, and attorneys' and
consultants' fees arising out of or involving any Hazardous Substance on or
brought onto the Premises by or for Tenant or by any of Tenant's employees,
agents, contractors, servants, visitors, suppliers, or invitees (such employees,
agents, contractors, servants, visitors, suppliers, and invitees as herein
collectively referred to as "Tenant Entities" or "Tenant Entity"). Tenant's
obligations under this Paragraph 6.2(c) shall include, but not be limited to,
the effects of any contamination or injury to person, property, or the
environment created or suffered by Tenant, and the cost of investigation
(including consultants' and attorneys' fees and testing), removal, remediation,
restoration and/or abatement thereof, or of any contamination therein involved.
Tenant's obligations under this Paragraph 6.2(c) shall survive the Expiration
Date or earlier termination of this Lease.

 
 

--------------------------------------------------------------------------------

 
 
(i) Tenant's Exculpation. Tenant shall not be liable for nor otherwise obligated
to Landlord under any provision of this Lease with respect to any claim, cost,
expense or damage resulting from any Hazardous Substance now or hereafter
present upon the Industrial Center to the extent not caused nor otherwise
permitted, directly or indirectly, by Tenant or by a Tenant Entity; provided,
however, Tenant shall be fully liable for and otherwise obligated to Landlord
under the provisions of this Lease for all liabilities, costs, damages,
penalties, claims, judgments, expenses (including, without limitation,
attorneys' and experts' fees and costs) and losses to the extent (a) Tenant or
any Tenant Entity contributes to the presence of such Hazardous Substances or
Tenant and/or any Tenant Entity exacerbates the conditions caused by such
Hazardous Substances, or (b) Tenant and/or any Tenant Entity allows or permits
persons over which Tenant or any Tenant Entity has control and/or for which
Tenant or any Tenant Entity are legally responsible for, to cause such Hazardous
Substances to be present in, on, under, through or about any portion of the
Premises, the Building or the Industrial Center, or does not take all reasonably
appropriate actions to prevent such persons over which Tenant or any Tenant
Entity has control and/or for which Tenant or any Tenant Entity are legally
responsible for causing the presence of Hazardous Substances in, on, under,
through or about any portion of the Premises, the Building or the Industrial
Center.
 
6.3 Tenant's Compliance with Requirements. Tenant shall, at Tenant's sole cost
and expense, fully, diligently, and in a timely manner comply with all
"Applicable Requirements," which term is used in this Lease to mean all laws,
rules, regulations, ordinances, directives, covenants, easements, and
restrictions of record, permits, the requirements of any applicable fire
insurance underwriter or rating bureau, and the recommendations of Landlord's
engineers and/or consultants, relating in any manner to the Premises (including
but not limited to matters pertaining to (a) industrial hygiene, (b)
environmental conditions on, in, under, or about the Premises, including soil
and groundwater conditions, and (c) the use, generation, manufacture,
production, installation, maintenance, removal, transportation, storage, spill,
or release of any Hazardous Substance), now in effect or which may hereafter
come into effect. Tenant shall, within 5 days after receipt of Landlord's
written request, provide Landlord with copies of all documents and information
evidencing Tenant's compliance with any Applicable Requirements, and shall
immediately upon receipt notify Landlord in writing (with copies of any
documents involved) of any threatened or actual claim, notice, citation,
warning, complaint, or report pertaining to or involving failure by Tenant or
the Premises to comply with any Applicable Requirements.
 
6.4 Inspection; Compliance with Law. In addition to Landlord's environmental
monitoring and insurance program, the cost of which is included in Operating
Expenses, Landlord and the holders of any mortgages, deeds of trust, or ground
leases on the Premises ("Lenders") shall have the right to enter the Premises at
any time in the case of an emergency, and otherwise at reasonable times
following twenty-four (24) hour advance notice , for the purpose of inspecting
the condition of the Premises and for verifying compliance by Tenant with this
Lease and all Applicable Requirements. Landlord shall be entitled to employ
experts and/or consultants in connection therewith to advise Landlord with
respect to Tenant's installation, operation, use, monitoring, maintenance, or
removal of any Hazardous Substance on or from the Premises. The cost and
expenses of any such inspections shall be paid by the party requesting same
unless a violation of Applicable Requirements exists or is imminent, or the
inspection is requested or ordered by a governmental authority. .
 
6.5 Tenant Move-in Questionnaire. Prior to executing this Lease, Tenant has
completed, executed and delivered to Landlord Tenant's Move-in and Lease Renewal
Environmental Questionnaire (the "Tenant Move-in Questionnaire"), a copy of
which is attached hereto as Exhibit C and incorporated herein by this reference.
Tenant covenants, represents and warrants to Landlord that the information on
the Tenant Move-in Questionnaire is true and correct and accurately describes
the use(s) of Hazardous Substances which will be made and/or used on the
Premises by Tenant.



 
 

--------------------------------------------------------------------------------

 
 
7.       Maintenance, Repairs, Trade Fixtures and Alterations.
 
7.1 Tenant's Obligations. Subject to the provisions of Paragraph 7.2 (Landlord's
Obligations), Paragraph 9 (Damage or Destruction), and Paragraph 14
(Condemnation), Tenant shall, at Tenant's sole cost and expense and at all
times, keep the Premises and every part thereof in good order, condition, and
repair (whether or not such portion of the Premises requiring repair, or the
means of repairing the same, are reasonably or readily accessible to Tenant and
whether or not the need for such repairs occurs as a result of Tenant's use, any
prior use, the elements, or the age of such portion of the Premises) including,
without limiting the generality of the foregoing, all equipment or facilities
specifically serving the Premises, such as plumbing, heating, ventilating, air
conditioning, electrical, lighting facilities, boilers, fired or unfired
pressure vessels, fire hose connectors if within the Premises, fixtures,
interior walls, interior surfaces of exterior walls, ceilings, floors, windows,
doors, plate glass, and skylights, but excluding any items which are the
responsibility of Landlord pursuant to Paragraph 7.2 below. Tenant's obligations
shall include restorations, replacements, or renewals when necessary to keep the
Premises and all improvements thereon or a part thereof in good order,
condition, and state of repair. Tenant shall also be solely responsible for the
cost of all repairs and replacements caused by the negligent acts or omissions
or intentional misconduct by Tenant or Tenant's employees, contractors, agents,
guests or invitees. If Tenant refuses or neglects to perform its obligations
under this paragraph to the reasonable satisfaction of Landlord, Landlord may,
but without obligation to do so, at any time perform the same without Landlord
having any liability to Tenant for any loss or damage that may accrue to
Tenant's Property or to Tenant's business by reason thereof. If Landlord
performs any such obligations, Tenant shall pay to Landlord, as Additional Rent,
Landlord's costs and expenses incurred therefore. Subject to Tenant's
indemnification of Landlord as set forth in Paragraph 8.5, and without relieving
Tenant of liability resulting from Tenant's failure to exercise and perform good
maintenance practices, if the HVAC equipment or other equipment described in
this Paragraph 7.1 cannot be repaired other than at a cost which is in excess of
fifty percent (50%) of the cost of replacing such item, then such item shall be
replaced by Landlord, and the cost thereof shall be prorated between the parties
and Tenant shall only be obligated to pay, each month during the remainder of
the Term of this Lease, on the date on which Rent is due, an amount equal to the
product of multiplying the cost of such replacement by a fraction, the numerator
of which is one, and the denominator of which is 144.
 
7.2 Landlord's Obligations. Subject to the provisions of Paragraph 6 (Use),
Paragraph 7.1 (Tenant's Obligations), Paragraph 9 (Damage or Destruction), and
Paragraph 14 (Condemnation), Landlord, at its expense and not subject to the
reimbursement requirements of Paragraph 4.2, shall maintain and repair the roof
structure, foundations and the structure of the exterior walls of the Building.
Landlord, subject to reimbursement pursuant to Paragraph 4.2, shall maintain and
repair the Building roof membrane, Common Areas, and utility systems within the
Industrial Center which are outside of the Premises. In addition, Landlord may,
in Landlord's sole discretion, and at Tenant's sole cost, elect to contract for
all or any portion of the maintenance, repair and/or replacement of the HVAC
systems serving the Premises.

 
 

--------------------------------------------------------------------------------

 
 
7.3 Alterations. Tenant shall not install any signs, fixtures, improvements, nor
make or permit any other alterations or additions (individually, an
"Alteration", and collectively, the "Alterations") to the Premises without the
prior written consent of Landlord, which shall not be unreasonably withheld,
conditioned or delayed, except for Alterations that cumulatively cost less than
Fifteen Thousand Dollars ($15,000.00) and which do not affect the Building
systems or the structural integrity or structural components of the Premises or
the Building. In all events, Tenant shall deliver at least ten (10) days prior
notice to Landlord, from the date Tenant intends to commence construction,
sufficient to enable Landlord to post a Notice of Non-Responsibility and Tenant
shall obtain all permits or other governmental approvals prior to commencing any
of such work and deliver a copy of same to Landlord. All Alterations shall be at
Tenant's sole cost and expense in accordance with plans and specifications which
have been previously submitted to and approved in writing by Landlord, and shall
be installed by a licensed, insured, and bonded contractor (reasonably approved
by Landlord) in compliance with all applicable Laws (including, but not limited
to, the ADA), and all recorded matters and rules and regulations of the
Industrial Center. In addition, all work with respect to any Alterations must be
done in a good and workmanlike manner. Landlord's approval of any plans,
specifications or working drawings for Tenant's Alterations shall not create nor
impose any responsibility or liability on the part of Landlord for
then-completeness, design sufficiency, or compliance with any laws, ordinances,
rules and regulations of governmental agencies or authorities. In performing the
work of any such Alterations, Tenant shall have the work performed in such a
manner as not to obstruct access to the Industrial Center, or the Common Areas
for any other tenant of the Industrial Center, and as not to obstruct the
business of Landlord or other tenants in the Industrial Center, or interfere
with the labor force working in the Industrial Center. As Additional Rent
hereunder, Tenant shall reimburse Landlord, within ten (10) days after demand,
for actual and reasonable legal, engineering, architectural, planning and other
expenses incurred by Landlord in connection with Tenant's Alterations, plus
Tenant shall pay to Landlord a fee equal to Five percent (5%) of the total cost
of the Alterations. If Tenant makes any Alterations, Tenant agrees to carry
"Builder's All Risk" insurance, in an amount approved by Landlord and such other
insurance as Landlord may reasonably require, it being understood and agreed
that all of such Alterations shall be insured by Tenant in accordance with the
terms of this Lease immediately upon completion thereof. Tenant shall keep the
Premises and the property on which the Premises are situated free from any liens
arising out of any work performed, materials furnished or obligations incurred
by or on behalf of Tenant. Tenant shall, prior to construction of any and all
Alterations, cause its contractor(s) and/or major subcontractor(s) to provide
insurance as reasonably required by Landlord, and Tenant shall provide such
assurances to Landlord, including without limitation, waivers of lien, surety
company performance bonds as Landlord shall require to assure payment of the
costs thereof to protect Landlord and the Industrial Center from and against any
loss from any mechanic's, materialmen's or other liens.
 
7.4 Surrender/Restoration. Tenant shall surrender the Premises by the end of the
last day of the Lease term or any earlier termination date, clean and free of
debris and in good operating order, condition, and state of repair, ordinary
wear and tear excepted and in accordance with the Move Out Standards set forth
in Exhibit D to this Lease. Without limiting the generality of the above, Tenant
shall remove all tenant improvements designated by Landlord in Landlord's sole
discretion, personal property, trade fixtures, and floor bolts, patch all
floors, and cause all lights to be in good operating condition.


 
8.        Insurance; Indemnity.
 
8.1 Payment of Premiums and Deductibles. The cost of the premiums and all
applicable deductibles for the insurance policies maintained by Landlord under
this Paragraph 8 shall be a Common Area Operating Expense reimbursable pursuant
to Paragraph 4.2 hereof. Premiums for policy periods commencing prior to, or
extending beyond, the term of this Lease shall be prorated to coincide with the
corresponding Commencement Date and Expiration Date.
 
8.2 Tenant's Insurance.


 
(a) At its sole cost and expense, Tenant shall maintain in full force and effect
during the Term of the Lease the following insurance coverages insuring against
claims which may arise from or in connection with the Tenant's operation and use
of the Premises.
 
(i)           Commercial General Liability insurance with minimum limits of
$1,000,000 per occurrence and $3,000,000 general aggregate for bodily injury,
personal injury, and property damage. If required by Landlord, liquor liability
coverage will be included. Such insurance shall be endorsed to include Landlord
and Landlord Entities as additional insureds, shall be primary and
noncontributory with any Landlord insurance, and shall provide severability of
interests between or among insureds.

 
 

--------------------------------------------------------------------------------

 

 
(ii)           Workers' Compensation insurance with statutory limits and
Employers Liability with a $ 1,000,000 per accident limit for bodily injury or
disease.
 
(iii)           Automobile Liability insurance covering all owned, nonowned, and
hired vehicles with a $ 1,000,000 per accident limit for bodily injury and
property damage.
 
(iv)           Property insurance against "all risks" at least as broad as the
current ISO Special Form policy, for loss to any tenant improvements or
betterments, floor and wall coverings, and business personal property on a full
insurable replacement cost basis with no coinsurance clause, and Business Income
insurance covering loss of income and continuing expense.
 
(b) Tenant shall deliver to Landlord certificates of all insurance reflecting
evidence of required coverages prior to initial occupancy, and annually
thereafter.
 
(c) If, in the opinion of Landlord's insurance advisor, the amount or scope of
such coverage is deemed inadequate at any time during the Term, Tenant shall
increase such coverage to such reasonable amounts or scope as Landlord's advisor
deems adequate.
 
(d) All insurance required under Paragraph 8.2 (a) shall be issued by insurers
licensed to do business in the state in which the Premises are located and which
are rated A:VII or better by Best's Key Rating Guide and (ii) shall be endorsed
to provide at least 30-days prior notification of cancellation or material
change in coverage to said additional insureds.
 
8.3 Landlord's Insurance. Landlord may, but shall not be obligated to, maintain
risk of direct physical loss property damage insurance coverage, including
earthquake and flood, covering the buildings within the Industrial Center,
Commercial General Liability insurance, and such other insurance in such amounts
and covering such other liability or hazards as deemed appropriate by Landlord.
The amount and scope of coverage of Landlord's insurance shall be determined by
Landlord from time to time in its sole discretion and shall be subject to such
deductible amounts as Landlord may elect. Landlord shall have the right to
reduce or terminate any insurance or coverage.
 
8.4 Waiver of Subrogation. To the extent permitted by law and with permission of
their insurance carriers, Landlord and Tenant each waive any right to recover
against the other on account of any and all claims Landlord or Tenant may have
against the other with respect to property insurance actually carried, or
required to be carried hereunder, to the extent of the proceeds realized from
such insurance coverage or which could be realized from such insurance coverage.
 
8.5 Indemnity. Tenant shall protect, defend, indemnify, and hold Landlord and
Landlord Entities harmless from and against any and all loss, claims, liability,
or costs (including court costs and attorneys' fees) incurred by reason of:
 
(a) any damage to any property (including but not limited to property of any
Landlord Entity) or death, bodily, or personal injury to any person occurring in
or about the Premises, the Building, or the Industrial Center to the extent that
such injury or damage shall be caused by or arise from any actual or alleged
act, neglect, fault, or omission by or of Tenant, its agents, servants,
employees, invitees, contractors, suppliers, subtenants, or visitors;
 
(b) the conduct or management of any work or anything whatsoever done by the
Tenant on or about the Premises or from transactions of the Tenant concerning
the Premises;
 
(c) Tenant's failure to comply with any and all governmental laws, ordinances,
and regulations applicable to the condition or use of the Premises or its
occupancy; or
 
(d) any breach or default on the part of Tenant in the performance of any
covenant or agreement to be performed pursuant to this Lease.
 
The provisions of this Paragraph 8.5 shall, with respect to any claims or
liability accruing prior to such termination, survive the Expiration Date or
earlier termination of this Lease.

 
 

--------------------------------------------------------------------------------

 
 
8.6 Exemption of Landlord from Liability. Except to the extent caused by the
gross active or gross passive negligence or willful misconduct of Landlord,
neither Landlord nor Landlord Entities shall be liable for and Tenant waives any
claims against Landlord and Landlord Entities for injury or damage to the person
or the property of Tenant, Tenant's employees, contractors, invitees, customers
or any other person in or about the Premises, Building or Industrial Center from
any cause whatsoever, including, but not limited to, damage or injury which is
caused by or results from"(i) fire, steam, electricity, gas, water or rain, or
from the breakage, leakage, obstruction or other defects of pipes, fire
sprinklers, wires, appliances, plumbing, heating, ventilating, air conditioning
or lighting fixtures or (ii) from the condition of the Premises, other portions
of the Building or Industrial Center. Landlord shall not be liable for any
damages arising from any act or neglect (passive or active) of any other tenants
of Landlord or any subtenant or assignee of such other tenants nor from the
failure by Landlord to enforce the provisions of any other lease in the
Industrial Center. Notwithstanding Landlord's negligence (active or passive),
gross negligence (active or passive), or breach of this Lease, Landlord shall
under no circumstances be liable for (a) injury to Tenant's business, for any
loss of income or profit therefrom or any indirect, consequential or punitive
damages or (b) any damage to property or injury to persons arising from any act
of God or war, violence or insurrection, including, but not limited to, those
caused by earthquakes, hurricanes, storms, drought, floods, acts of terrorism,
and/or riots.
 
9.       Damage or Destruction.
 
9.1 Termination Right. Tenant shall give Landlord immediate written notice of
any damage to the Premises. Subject to the provisions of Paragraph 9.2, if the
Premises or the Building shall be damaged to such an extent that there is
substantial interference for a period exceeding one hundred eighty (180)
consecutive days with the conduct by Tenant of its business at the Premises,
then either party, at any time prior to commencement of repair of the Premises
and following ten (10) days written notice to the other party, may terminate
this Lease effective thirty (30) days after delivery of such notice to the other
party. Further, if any portion of the Premises is damaged and is not fully
covered by the aggregate of insurance proceeds received by Landlord and any
applicable deductible or if the holder of any indebtedness secured by the
Premises requires that the insurance proceeds be applied to such indebtedness,
and Tenant does not voluntarily contribute any shortfall thereof to Landlord,
then Landlord shall have the right to terminate this Lease by delivering written
notice of termination to Tenant within thirty (30) days after the date of notice
to Tenant of any such event. Such termination shall not excuse the performance
by Tenant of those covenants which under the terms hereof survive termination.
Rent shall be abated in proportion to the degree of interference during the
period that there is such substantial interference with the conduct of Tenant's
business at the Premises. Abatement of rent and Tenant's right of termination
pursuant to this provision shall be Tenant's sole remedy with respect to any
such damage regardless of the cause thereof.
 
9.2 Damage Caused by Tenant. Tenant's termination rights under Paragraph 9.1
shall not apply if the damage to the Premises or Building is the result of any
act or omission of Tenant or of any of Tenant's agents, employees, customers,
invitees, or contractors ("Tenant Acts"). Any damage resulting from a Tenant Act
shall be promptly repaired by Tenant. Landlord at its option may at Tenant's
expense repair any damage caused by Tenant Acts. Tenant shall continue to pay
all rent and other sums due hereunder and shall be liable to Landlord for all
damages that Landlord may sustain resulting from a Tenant Act.


 
10.           Real Property Taxes.
 
10.1 Payment of Real Property Taxes. Landlord shall pay the Real Property Taxes
due and payable during the term of this Lease and, except as otherwise provided
in Paragraph 10.3, such payments shall be a Common Area Operating Expense
reimbursable pursuant to Paragraph 4.2.
 
10.2 Real Property Tax Definition. As used herein, the term "Real Property
Taxes" is any form of tax or assessment, general, special, ordinary, or
extraordinary, imposed or levied upon (a) the Industrial Center or Building, (b)
any interest of Landlord in the Industrial Center or Building, (c) Landlord's
right to rent or other income from the Industrial Center or Building, and/or (d)
Landlord's business of leasing the Premises. Real Property Taxes include (a) any
license fee, commercial rental tax, excise tax, improvement bond or bonds, levy,
or tax; (b) any tax or charge which replaces or is in addition to any of such
above-described "Real Property Taxes," and (c) any fees, expenses, or costs
(including attorneys' fees, expert fees, and the like) incurred by Landlord in
protesting or contesting any assessments levied or any tax rate. Real Property
Taxes for tax years commencing prior to, or extending beyond, the term of this
Lease shall be prorated to coincide with the corresponding Commencement Date and
Expiration Date.

 
 

--------------------------------------------------------------------------------

 

 
10.3 Additional Improvements. Operating Expenses shall not include Real Property
Taxes attributable to improvements placed upon the Industrial Center by other
tenants or by Landlord for the exclusive enjoyment of such other tenants. Tenant
shall, however, pay to Landlord at the time Operating Expenses are payable under
Paragraph 4.2, the entirety of any increase in Real Property Taxes if assessed
by reason of improvements placed upon the Premises by Tenant or at Tenant's
request.
 
10.4 Joint Assessment. If the Building is not separately assessed, Real Property
Taxes allocated to the Building shall be an equitable proportion of the Real
Property Taxes for all of the land and improvements included within the tax
parcel assessed.
 
10.5 Tenant's Property Taxes. Tenant shall pay prior to delinquency all taxes
assessed against and levied upon Tenant's improvements, fixtures, furnishings,
equipment, and all personal property of Tenant contained in the Premises or
stored within the Industrial Center.
 
11. Utilities. Tenant shall pay directly for all utilities and services supplied
to the Premises, including but not limited to electricity, telephone, security,
gas, and cleaning of the Premises, together with any taxes thereon. For any such
utility fees or services that are not billed or metered separately to Tenant,
including without limitation, water and sewer charges, and garbage and waste
disposal (collectively, "Utility Expenses"), Tenant shall pay to Landlord
Tenant's Share of Utility Expenses. If Landlord reasonably determines that
Tenant's Share of Utility Expenses is not commensurate with Tenant's use of such
services, Tenant shall pay to Landlord the amount which is attributable to
Tenant's use of the utilities or similar services, as reasonably estimated and
determined by Landlord, based upon factors such as size of the Premises and
intensity of use of such utilities by Tenant such that Tenant shall pay the
portion of such charges reasonably consistent with Tenant's use of such
utilities and similar services. If Tenant disputes any such estimate or
determination, then Tenant shall either pay the estimated amount or cause the
Premises to be separately metered at Tenant's sole expense. Tenant shall also
pay Tenant's Share of any assessments, charges, and fees included within any tax
bill for the lot on which the Premises are situated, including without
limitation, entitlement fees, allocation unit fees, sewer use fees, and any
other similar fees or charges.
 
12. Assignment and Subleasing.


 
12.1           Prohibition. Tenant shall not, without the prior written consent
of Landlord which shall not be unreasonably withheld, conditioned or delayed,
assign, mortgage, hypothecate, encumber, grant any license or concession, pledge
or otherwise transfer this Lease or any interest herein, permit any assignment
or other such transfer of this Lease or any interest hereunder by operation of
law, sublet the Premises or any part thereof, or permit the use of the Premises
by any persons other than Tenant and Tenant's Representatives (all of the
foregoing are sometimes referred to collectively as "Transfers" and any person
to whom any Transfer is made or sought to be made is sometimes referred to as a
"Transferee"). No consent to any Transfer shall constitute a waiver of the
provisions of this Section, and all subsequent Transfers may be made only with
the prior written consent of Landlord, which consent shall not be unreasonably
withheld, but which consent shall be subject to the provisions of this Section.
 
12.2 Request for Consent. If Tenant seeks to make a Transfer, Tenant shall
notify Landlord, in writing, and deliver to Landlord at least thirty (30) days
(but not more than one hundred eighty (180) days) prior to the proposed
commencement date of the Transfer (the "Proposed Effective Date") the following
information and documents (the "Tenant's Notice"): (i) a description of the
portion of the Premises to be transferred (the "Subject Space"); (ii) all of the
terms of the proposed Transfer including without limitation, the Proposed
Effective Date, the name and address of the proposed Transferee, and a copy of
the existing or proposed assignment, sublease or other agreement governing the
proposed Transfer; (iii) current financial statements of the proposed Transferee
certified by an officer, member, partner or owner thereof, and any such other
information as Landlord may then reasonably require, including without
limitation, audited (if available and un-audited if unavailable) financial
statements for the previous two (2) most recent consecutive fiscal years; (iv)
the Plans and Specifications (defined below), if any; and (v) such other
information as Landlord may then reasonably require. Tenant shall give Landlord
the Tenant's Notice by registered, certified mail, or FedEx or similar
recognized over-night service , addressed to Landlord at Landlord's Address
specified in the Basic Lease Information. Within twenty (20) days after
Landlord's receipt of the Tenant's Notice (the "Landlord Response Period")
Landlord shall notify Tenant, in writing, of its determination with respect to
such requested proposed Transfer and the election to recapture as set forth
below. If Landlord does not elect to recapture pursuant to the provisions hereof
and Landlord does consent to the requested proposed Transfer, Tenant may
thereafter assign its interests in and to this Lease or sublease all or a
portion of the Premises to the same party and on the same terms as set forth in
the Tenant's Notice. If Landlord fails to respond to Tenant's Notice within
Landlord's Response Period, then, after Tenant delivers to Landlord twenty (20)
days written notice (the "Second Response Period") and Landlord fails to respond
thereto prior to the end of the Second Response Period, the proposed Transfer
shall then be deemed approved by Landlord.

 
 

--------------------------------------------------------------------------------

 

 
12.3 Criteria for Consent. Tenant acknowledges and agrees that, among other
circumstances for which Landlord could reasonably withhold consent to a proposed
Transfer, it shall be reasonable for Landlord to withhold its consent where (a)
Tenant is or has been in default of its obligations under this Lease beyond
applicable notice and cure periods, (b) the use to be made of the Premises by
the proposed Transferee is prohibited under this Lease or differs from the uses
permitted under this Lease, (c) the proposed Transferee or its business is
subject to compliance with additional requirements of the ADA beyond those
requirements which are applicable to Tenant, unless the proposed Transferee
shall (1) first deliver plans and specifications for complying with such
additional requirements (the "Plans and Specifications") and obtain Landlord's
written consent thereto, and (2) comply with all Landlord's conditions contained
in such consent, (d) the proposed Transferee does not intend to occupy a
substantial portion of the Premises assigned or sublet to it, (e) Landlord
reasonably disapproves of the proposed Transferee's business operating ability
or history, reputation or creditworthiness or the character of the business to
be conducted by the proposed Transferee at the Premises, (f) the proposed
Transferee is a governmental agency or unit or an existing tenant in the
Industrial Center, (g) the proposed Transfer would violate any "exclusive"
rights of any occupants in the Industrial Center or cause Landlord to violate
another agreement or obligation to which Landlord is a party or otherwise
subject, (h) Landlord or Landlord's agent has shown space in the Industrial
Center to the proposed Transferee or responded to any inquiries from the
proposed Transferee or the proposed Transferee's agent concerning availability
of space in the Industrial Center, at any time within the preceding six (6)
months, (i) Landlord otherwise determines that the proposed Transfer would have
the effect of decreasing the value of the Building or the Industrial Center, or
increasing the expenses associated with operating, maintaining and repairing the
Industrial Center, (j) either the proposed Transferee, or any person or entity
which directly or indirectly, controls, is controlled by, or is under common
control with, the proposed Transferee: (i) occupies space in the Building at the
time of the request for consent, (ii) is negotiating with Landlord to lease
space in the Building at such time, or (iii) has negotiated with Landlord during
the six (6) month period immediately preceding the Tenant's Notice, (k), or (1)
the proposed Transferee will use, store or handle Hazardous Materials (defined
below) in or about the Premises of a type, nature or quantity not then
acceptable to Landlord.
 
12.4 Effectiveness of Transfer and Continuing Obligations. Prior to the date on
which any permitted Transfer becomes effective, Tenant shall deliver to Landlord
(i) a counterpart of the fully executed Transfer document, (ii) an executed
Hazardous Materials Disclosure Certificate substantially in the form of Exhibit
C hereto (the "Transferee HazMat Certificate"), and (iii) Landlord's form of
Consent to Assignment or Consent to Sublease, as applicable, executed by Tenant
and the Transferee in which each of Tenant and the Transferee confirms its
obligations pursuant to this Lease. Failure or refusal of a Transferee to
execute any such consent instrument shall not release or discharge the
Transferee from its obligation to do so or from any liability as provided
herein. The voluntary, involuntary or other surrender of this Lease by Tenant,
or a mutual cancellation by Landlord and Tenant, shall not work a merger, and
any such surrender or cancellation shall, at the option of Landlord, either
terminate all or any existing subleases or operate as an assignment to Landlord
of any or all of such subleases. Each permitted Transferee shall assume and be
deemed to assume this Lease and shall be and remain liable jointly and severally
with Tenant for payment of Rent and for the due performance of, and compliance
with all the terms, covenants, conditions and agreements herein contained on
Tenant's part to be performed or complied with, for the Term of this Lease. No
Transfer shall affect the continuing primary liability of Tenant (which,
following assignment, shall be joint and several with the assignee), and Tenant
shall not be released from performing any of the terms, covenants and conditions
of this Lease. An assignee of Tenant shall become directly liable to Landlord
for all obligations of Tenant hereunder, but no Transfer by Tenant shall relieve
Tenant of any obligations or liability under this Lease whether occurring before
or after such consent, assignment, subletting or other Transfer. The acceptance
of any or all of the Rent by Landlord from any other person (whether or not such
person is an occupant of the Premises) shall not be deemed to be a waiver by
Landlord of any provision of this Lease or to be a consent to any Transfer. If
Tenant is a business entity, the direct or indirect transfer of more than fifty
percent (50%) of the ownership interest of the entity (whether in a single
transaction or in the aggregate through more than one transaction) shall be
deemed a Transfer and shall be subject to all the provisions hereof and in such
event, it shall be a condition to Landlord's consent to such ownership change
that such entities or persons acquiring such ownership interest assume, as a
primary obligor, all rights and obligations of Tenant under this Lease (and such
entities and persons shall execute all documents reasonably required to
effectuate such assumption). Any and all options, first rights of refusal,
tenant improvement allowances and other similar rights granted to Tenant in this
Lease, if any, (other than to a Permitted Transfer as hereinafter defined) shall
not be assignable by Tenant unless expressly authorized in writing by Landlord
(which shall be in Landlord's sole discretion). Any transfer made without
Landlord's prior written consent, shall, at Landlord's option, be null, void and
of no effect, and shall, at Landlord's option, constitute a material default by
Tenant of this Lease. As Additional Rent hereunder, Tenant shall pay to Landlord
each time it requests a Transfer, an administrative fee in the amount of one
thousand dollars ($1,000.00) and, in addition, Tenant shall promptly reimburse
Landlord for actual reasonable legal and other expenses incurred by Landlord in
connection with any actual or proposed Transfer.

 
 

--------------------------------------------------------------------------------

 

 
A. Permitted Transfers. The assignment or subletting by Tenant of this Lease or
the Premises to (i) a parent wholly owning Tenant or subsidiary wholly owned by
Tenant, or (ii) any entity into which Tenant is merged or consolidated (all such
persons or entities being sometimes herein referred to as "Permitted
Transferees") shall not be deemed a Transfer under this Section (hence, the
aforesaid events shall not be subject to obtaining Landlord's prior consent;
Landlord shall not have any right to receive any transfer premium in connection
therewith; and Landlord shall not have any recapture rights), provided in all
instances that:
 
(i) any such Affiliate was not formed as a subterfuge to avoid the obligations
of this Section or Lease;
 
(ii) Tenant give Landlord prior written notice of any such assignment or
sublease;
 
(iii) any such assignment or sublease shall be subject to all of the terms and
provisions of this Lease, and such assignee or sublessee, shall assume, in a
written document reasonably satisfactory to Landlord and delivered to Landlord
upon or prior to the effective date of such assignment or sublease, all the
obligations of Tenant under this Lease;
 
(iv) Tenant shall remain fully liable for all obligations to be performed by
Tenant under this Lease;
 
(v) The net worth of Permitted Transferee after the transfer is equal to or
greater than that of the Tenant both at the time this Lease is signed and
immediately prior to the transfer and Tenant shall provide evidence of the same
to Landlord prior to the transfer; and
 
(vi) The parent (and all upstream parents) of any entity to which the Lease is
assigned, the Premises is sublet, into which Tenant is merged, or of the company
merged into Tenant, shall guaranty in writing all obligations of Tenant under
this Lease pursuant to Landlords then standard form of guaranty it is then
using.
 
12.5 Rent Adjustment/Recapture. Landlord may, as a condition to its consent: (a)
require that the amount of the Rent payable under this Lease be adjusted to what
is then the market value for property similar to the Premises as then
constituted, as determined by Landlord; or (b) recapture the Subject Space
described in the Tenant's Notice. If such recapture notice is given, it shall
serve to terminate this Lease with respect to the proposed Subject Space, or, if
the proposed Subject Space covers all the Premises, it shall serve to terminate
the entire Term of this Lease, in either case, as of the Proposed Effective
Date. However, no termination of this Lease with respect to part or all of the
Premises shall become effective without the prior written consent, where
necessary, of the holder of each deed of trust encumbering the Premises or any
other portion of the Industrial Center. If this Lease is terminated pursuant to
the foregoing provisions with respect to less than the entire Premises, the Rent
shall be adjusted on the basis of the proportion of rentable square feet
retained by Tenant to the rentable square feet originally demised and this Lease
as so amended shall continue thereafter in full force and effect.
 
12.6 Transfer Premium. If Landlord consents to a Transfer, as a condition
thereto, Tenant shall pay to Landlord monthly, as Additional Rent, at the same
time as the monthly installments of Rent are payable hereunder, seventy-five
percent (75%) of any Transfer Premium. The term "Transfer Premium" shall mean
all rent, additional rent and other consideration actually received from such
Transferee which either initially or over the term of the Transfer exceeds the
Rent or pro rata portion of the Rent, after the payment of (a) reasonable and
customary real estate commissions, (b) reasonable and customary legal fees to
negotiate such transaction, and (c) costs of altering the Premises for such
assignee or subtenant, with all such expenses to be amortized (on a straight
line basis) and deducted from the profits over the term of the sublease in the
event of a sublease.
 
12.7 Waiver. Notwithstanding any Transfer, or any indulgences, waivers or
extensions of time granted by Landlord to any Transferee, or failure by Landlord
to take action against any Transferee, Tenant agrees that Landlord may, at its
option, proceed against Tenant without having taken action against or joined
such Transferee, except that Tenant shall have the benefit of any indulgences,
waivers and extensions of time granted to any such Transferee.

 
 

--------------------------------------------------------------------------------

 
 
12.8 Special Transfer Prohibitions. Notwithstanding anything set forth above to
the contrary, Tenant may not (a) sublet the Premises or assign this Lease to any
person or entity in which Landlord owns an interest, directly or indirectly (by
applying constructive ownership rules set forth in Section 856(d)(5) of the
Internal Revenue Code (the "Code"); or (b) sublet the Premises or assign this
Lease in any other manner which could cause any portion of the amounts received
by Landlord pursuant to this Lease or any sublease to fail to qualify as "rents
from real property" within the meaning of Section 856(d) of the Code, or which
could cause any other income received by Landlord to fail to qualify as income
described in Section 856(c)(2) of the Code.


 
13.      Default; Remedies.
 
13.1 Default. The occurrence of any one of the following events shall constitute
an event of default on the part of Tenant ("Default"):
 
(a) The abandonment of the Premises by Tenant;
 
(b) Failure to pay any installment of Base Rent, Additional Rent, or any other
monies due and payable hereunder, said failure continues for a period of 3
business days following written notice to Tenant.;
 
(c) A general assignment by Tenant or any guarantor for the benefit of
creditors;
 
(d) The filing of a voluntary petition of bankruptcy by Tenant or any guarantor;
the filing of a voluntary petition for an arrangement; the filing of a petition,
voluntary or involuntary, for reorganization; or the filing of an involuntary
petition by Tenant's creditors or guarantors;
 
(e) Receivership, attachment, or other judicial seizure of the Premises or all
or substantially all of Tenant's assets on the Premises;
 
(f) Failure of Tenant to maintain insurance as required by Paragraph 8.2;
 
(g) Any breach by Tenant of its covenants under Paragraph 6.2;
 
(h) Failure in the performance of any of Tenant's covenants, agreements, or
obligations hereunder (except those failures specified as events of Default in
other Paragraphs of this Paragraph 13.1 which shall be governed by such other
Paragraphs), which failure continues for 10 days after written notice thereof
from Landlord to Tenant; provided that, if Tenant has exercised reasonable
diligence to cure such failure and such failure cannot be cured within such
10-day period despite reasonable diligence, Tenant shall not be in default under
this subparagraph unless Tenant fails thereafter diligently and continuously to
prosecute the cure to completion;


 
(i)           Any transfer of a substantial portion of the assets of Tenant, or
any incurrence of a material
 
obligation by Tenant, unless such transfer or obligation is undertaken or
incurred in the ordinary course of Tenant's
 
business, or in good faith for equivalent consideration, or with Landlord's
consent; and
 


 
(j)           The default of any guarantors of Tenant's obligations hereunder
under any guaranty of this Lease, or the attempted repudiation or revocation of
any such guaranty.
 
13.2 Remedies.  In the event of any Default by Tenant, Landlord shall have any
or all of the following remedies:


 
(a)           Termination. In the event of any Default by Tenant, then in
addition to any other remedies available to Landlord at law or in equity and
under this Lease, Landlord shall have the immediate option to terminate this
Lease and all rights of Tenant hereunder by giving written notice of such
intention to terminate. In the event that Landlord shall elect to so terminate
this Lease then Landlord may recover from Tenant:
 
(1) the worth at the time of award of any unpaid Rent and any other sums due and
payable which have been earned at the time of such termination; plus

 
 

--------------------------------------------------------------------------------

 

 
(2) the worth at the time of award of the amount by which the unpaid Rent and
any other sums due and payable which would have been earned after termination
until the time of award exceeds the amount of such rental loss Tenant proves
could have been reasonably avoided; plus
 
(3) the worth at the time of award of the amount by which the unpaid Rent and
any other sums due and payable for the balance of the term of this Lease after
the time of award exceeds the amount of such rental loss that Tenant proves
could be reasonably avoided; plus
 
(4) any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant's failure to perform its obligations under this
Lease or which in the ordinary course would be likely to result therefrom,
including, without limitation, any costs or expenses incurred by Landlord (i) in
retaking possession of the Premises; (ii) in maintaining, repairing, preserving,
restoring, replacing, cleaning, the Premises or any portion thereof, including
such acts for reletting to a new lessee or lessees; (iii) for leasing
commissions; or (iv) for any other costs necessary or appropriate to relet the
Premises; plus
 
(5) such reasonable attorneys' fees incurred by Landlord as a result of a
Default, and costs in the event suit is filed by Landlord to enforce such
remedy; and plus
 
(6) at Landlord's election, such other amounts in addition to or in lieu of the
foregoing as may be permitted from time to time by applicable law. As used in
subparagraphs (1) and (2) above, the "worth at the time of award" is computed by
allowing interest at an annual rate equal to twelve percent (12%) per annum or
the maximum rate permitted by law, whichever is less. As used in subparagraph
(3) above, the "worth at the time of award" is computed by discounting such
amount at the discount rate of the Federal Reserve Bank of San Francisco at the
time of award, plus one percent (1 %). Tenant waives redemption or relief from
forfeiture under California Code of Civil Procedure Sections 1174 and 1179, or
under any other present or future law, in the event Tenant is evicted or
Landlord takes possession of the Premises by reason of any Default of Tenant
hereunder.
 
(b) Continuation of Lease. In the event of any Default by Tenant, then in
addition to any other remedies available to Landlord at law or in equity and
under this Lease, Landlord shall have the remedy described in California Civil
Code Section 1951.4 (Landlord may continue this Lease in effect after Tenant's
Default and abandonment and recover Rent as it becomes due, provided tenant has
the right to sublet or assign, subject only to reasonable limitations).
 
(c) Re-entry. In the event of any Default by Tenant, Landlord shall also have
the right, with or without terminating this Lease, in compliance with applicable
law, to re-enter the Premises and remove all persons and property from the
Premises; such property may be removed and stored in a public warehouse or
elsewhere at the cost of and for the account of Tenant.
 
(d) Reletting. In the event of the abandonment of the Premises by Tenant or in
the event that Landlord shall elect to re-enter or shall take possession of the
Premises pursuant to legal proceeding or pursuant to any notice provided by law,
then if Landlord does not elect to terminate this Lease as provided in Paragraph
a, Landlord may from time to time, without terminating this Lease, relet the
Premises or any part thereof for such term or terms and at such rental or
rentals and upon such other terms and conditions as Landlord in its sole
discretion may deem advisable with the right to make alterations and repairs to
the Premises. In the event that Landlord shall elect to so relet, then rentals
received by Landlord from such reletting shall be applied in the following
order: (1) to reasonable attorneys' fees incurred by Landlord as a result of a
Default and costs in the event suit is filed by Landlord to enforce such
remedies; (2) to the payment of any indebtedness other than Rent due hereunder
from Tenant to Landlord; (3) to the payment of any costs of such reletting; (4)
to the payment of the costs of any alterations and repairs to the Premises; (5)
to the payment of Rent due and unpaid hereunder; and (6) the residue, if any,
shall be held by Landlord and applied in payment of future Rent and other sums
payable by Tenant hereunder as the same may become due and payable hereunder.
Should that portion of such rentals received from such reletting during any
month, which is applied to the payment of Rent hereunder, be less than the Rent
payable during the month by Tenant hereunder, then Tenant shall pay such
deficiency to Landlord. Such deficiency shall be calculated and paid monthly.
Tenant shall also pay to Landlord, as soon as ascertained, any costs and
expenses incurred by Landlord in such reletting or in making such alterations
and repairs not covered by the rentals received from such reletting.

 
 

--------------------------------------------------------------------------------

 

 
(e) Termination. No re-entry or taking of possession of the Premises by Landlord
pursuant to Subparagraphs (c) and (d) above, shall be construed as an election
to terminate this Lease unless a written notice of such intention is given to
Tenant or unless the termination thereof is decreed by a court of competent
jurisdiction. Notwithstanding any reletting without termination by Landlord
because of any Default by Tenant, Landlord may at any time after such reletting
elect to terminate this Lease for any such Default.
 
(f) Cumulative Remedies. The remedies herein provided are not exclusive and
Landlord shall have any and all other remedies provided herein or by law or in
equity.
 
(g) No Surrender. No act or conduct of Landlord, whether consisting of the
acceptance of the keys to the Premises, or otherwise, shall be deemed to be or
constitute an acceptance of the surrender of the Premises by Tenant prior to the
expiration of the Term, and such acceptance by Landlord of surrender by Tenant
shall only flow from and must be evidenced by a written acknowledgment of
acceptance of surrender signed by Landlord. The surrender of this Lease by
Tenant, voluntarily or otherwise, shall not work a merger unless Landlord elects
in writing that such merger take place, but shall operate as an assignment to
Landlord of any and all existing subleases, or Landlord may, at its option,
elect in writing to treat such surrender as a merger terminating Tenant's estate
under this Lease, and thereupon Landlord may terminate any or all such subleases
by notifying the sublessee of its election so to do within five (5) days after
such surrender.
 
(h) Notice Provisions Tenant agrees that any notice given by Landlord pursuant
to Paragraph 13.1 of the Lease shall satisfy the requirements for notice under
California Code of Civil Procedure Section 1161, and Landlord shall not be
required to give any additional notice in order to be entitled to commence an
unlawful detainer proceeding. Should Landlord prepare any notice to Tenant for
failure to pay rent, additional rent or perform any other obligation under the
Lease, Tenant shall pay to Landlord, without any further notice from Landlord,
the additional sum of $75.00 which the parties hereby agree represents a fair
and reasonable estimate of the costs Landlord will incur by reason of preparing
such notice.


 
13.3           Late Charges. Tenant hereby acknowledges that late payment by
Tenant to Landlord of Rent and other sums due hereunder will cause Landlord to
incur costs not contemplated by this Lease, the exact amount of which will be
extremely difficult to ascertain. Such costs include, but are not limited to,
processing and accounting charges. Accordingly, if any installment of Rent or
other sum due from Tenant shall not be received by Landlord or Landlord's
designee within six (6) days after such amount shall be due, then, without any
requirement for notice to Tenant, Tenant shall pay to Landlord a late charge
equal to 5% of such overdue amount. The parties hereby agree that such late
charge represents a fair and reasonable estimate of the costs Landlord will
incur by reason of late payment by Tenant. Acceptance of such late charge by
Landlord shall in no event constitute a waiver of Tenant's Default with respect
to such overdue amount, nor prevent Landlord from exercising any of the other
rights and remedies granted hereunder. In addition, should Landlord be unable to
negotiate any payment made by Tenant on the first attempt by Landlord and
without any notice to Tenant, Tenant shall pay to Landlord a fee of $50.00 per
item which the parties hereby agree represents a fair and reasonable estimate of
the costs Landlord will incur by reason of Landlord's inability to negotiate
such item(s).


 
13.4.                      Breach by Landlord. Landlord shall not be deemed in
breach of this Lease unless Landlord fails within a reasonable time to perform
an obligation required to be performed by Landlord. For purposes of this Section
13.4, a reasonable time shall in no event be less than thirty (30) days after
receipt by Landlord, and any Lender whose name and address shall have been
furnished to Tenant in writing for such purpose, of written notice specifying
wherein such obligation of Landlord has not been performed; provided, however,
that if the nature of Landlord's obligation is such that more than thirty (30)
days after such notice are reasonably required for its performance, then
Landlord shall not be in breach of this Lease if performance is commenced within
such thirty (30) day period following Tenant's notice and thereafter diligently
pursued to completion.

 
 

--------------------------------------------------------------------------------

 

 
14. Condemnation. If the Premises or any portion thereof are taken under the
power of eminent domain or sold under the threat of exercise of said power (all
of which are herein called "condemnation"), this Lease shall terminate as to the
part so taken as of the date the condemning authority takes title or possession,
whichever first occurs. If more than 10% of the floor area of the Premises, or
more than 25% of the portion of the Common Areas designated for Tenant's
parking, is taken by condemnation, Tenant may, at Tenant's option, to be
exercised in writing within 10 days after Landlord shall have given Tenant
written notice of such taking (or in the absence of such notice, within 10 days
after the condemning authority shall have taken possession), terminate this
Lease as of the date the condernning authority takes such possession. If Tenant
does not terminate this Lease in accordance with the foregoing, this Lease shall
remain in full force and effect as to the portion of the Premises remaining,
except that the Base Rent shall be reduced in the same proportion as the
rentable floor area of the Premises taken bears to the total rentable floor area
of the Premises. No reduction of Base Rent shall occur if the condemnation does
not apply to any portion of the Premises. Any award for the taking of all or any
part of the Premises under the power of erninent domain or any payment made
under threat of the exercise of such power shall be the property of Landlord;
provided, however, that Tenant shall be entitled to any compensation, separately
awarded to Tenant, for Tenant's relocation expenses and/or loss of Tenant's
trade fixtures. In the event that this Lease is not terminated by reason of such
condemnation, Landlord shall to the extent of its net severance damages in the
condemnation matter, repair any damage to the Premises caused by such
condemnation authority. Tenant shall be responsible for the payment of any
amount in excess of such net severance damages required to complete such repair.
 
15. Estoppel Certificate and Financial Statements.
 
15.1 Estoppel Certificate. Each party (herein referred to as "Responding Party")
shall within 10 days after written notice from the other Party (the "Requesting
Party") execute, acknowledge, and deliver to the Requesting Party, to the extent
it can truthfully do so, an estoppel certificate in a form reasonably acceptable
to Landlord, or any of Landlord's lenders or any prospective purchasers of the
Premises or the Industrial Center as the case may be, plus such additional
information, confirmation, and statements as be reasonably requested by the
Requesting Party. Should Tenant fail to deliver an executed and acknowledged
estoppel certificate to Landlord as prescribed herein, Tenant hereby authorizes
Landlord to act as Tenant's attorney-in-fact in executing such estoppel
certificate or, at Landlord's option, Tenant shall pay a fee of $100.00 per day
("Estoppel Delay Fee") for each day after the 10 days' written notice in which
Tenant fails to comply with this requirement.
 
15.2 Financial Statement. If Landlord desires to finance, refinance, or sell the
Building, Industrial Center, or any part thereof, Tenant and all Guarantors
shall deliver to any potential lender or purchaser designated by Landlord such
financial statements of Tenant and such Guarantors as may be reasonably required
by such lender or purchaser, including but not limited to Tenant's financial
statements for the past 2 years. All such financial statements shall be received
by Landlord and such lender or purchaser in confidence and shall be used only
for the purposes herein set forth.


 
16.            Additional Covenants and Provisions.
 
16.1 Severability. The invalidity of any provision of this Lease, as determined
by a court of competent jurisdiction, shall not affect the validity of any other
provision hereof.
 
16.2 Interest on Past-Due Obligations. Any monetary payment due Landlord
hereunder not received by Landlord within 10 days following the date on which it
was due shall bear interest from the date due at 12% per annum, but not
exceeding the maximum rate allowed by law in addition to the late charge
provided for in Paragraph 13.3.
 
16.3 Time of Essence. Time is of the essence with respect to the performance of
all obligations to be performed or observed by the Parties under this Lease.
 
16.4 Landlord Liability. Tenant, its successors, and assigns shall not assert
nor seek to enforce any claim for breach of this Lease against any of Landlord's
assets other than Landlord's interest in the Industrial Center. Tenant agrees to
look solely to such interest for the satisfaction of any liability or claim
against Landlord under this Lease. In no event whatsoever shall Landlord (which
term shall include, without limitation, any general or limited partner,
trustees, beneficiaries, officers, directors, or stockholders of Landlord) ever
be personally liable for any such liability.

 
 

--------------------------------------------------------------------------------

 

 
16.5 Entire Agreement. It is understood and acknowledged that there are no oral
agreements between the parties hereto affecting this Lease and this Lease
supersedes and cancels any and all previous negotiations, arrangements,
brochures, agreements and understandings, if any, between the parties hereto or
displayed by Landlord to Tenant with respect to the subject matter thereof, and
none thereof shall be used to interpret or construe this Lease. This Lease and
any side letter or separate agreement executed by Landlord and Tenant in
connection with this Lease and dated of even date herewith contain all of the
terms, covenants, conditions, warranties and agreements of the parties relating
in any manner to the rental, use and occupancy of the Premises, shall be
considered to be the only agreement between the parties hereto and their
representatives and agents, and none of the terms, covenants, conditions or
provisions of this Lease can be modified, deleted or added to except in writing
signed by the parties hereto. All negotiations and oral agreements acceptable to
both parties have been merged into and are included herein. There are no other
representations or warranties between the parties, and all reliance with respect
to representations is based totally upon the representations and agreements
contained in this Lease. The parties acknowledge that (i) each party and/or its
counsel have reviewed and revised this Lease, and (ii) no rule of construction
to the effect that any ambiguities are to be resolved against the drafting party
shall be employed in the interpretation or enforcement of this Lease or any
amendments or exhibits to this Lease or any document executed and delivered by
either party in connection with this Lease.
 
16.6 Notice Requirements. All notices required or permitted by this Lease shall
be in writing and may be delivered in person (by hand, messenger, or courier
service) or may be sent by regular, certified, or registered mail or U.S. Postal
Service Express Mail, with postage prepaid, or by facsimile transmission during
normal business hours, and shall be deemed sufficiently given if served in a
manner specified in this Paragraph 16.6. The addresses noted adjacent to a
Party's signature on this Lease shall be that Party's address for delivery or
mailing of notice purposes. Either Party may by written notice to the other
specify a different address for notice purposes, except that upon Tenant's
taking possessing of the Premises, the Premises shall constitute Tenant's
address for the purpose of mailing or delivering notices to Tenant. A copy of
all notices required or permitted to be given to Landlord hereunder shall be
concurrently transmitted to such party or parties at such addresses as Landlord
may from time to time hereafter designate by written notice to Tenant.
 
16.7 Date of Notice. Any notice sent by registered or certified mail, return
receipt requested, shall be deemed given on the date of delivery shown on the
receipt card, or if no delivery date is shown, the postmark thereon. If sent by
regular mail, the notice shall be deemed given 48 hours after the same is
addressed as required herein and mailed with postage prepaid. Notices delivered
by United States Express Mail or an overnight courier that guarantees next day
delivery shall be deemed given 24 hours after delivery of the same to the United
States Postal Service or courier. If any notice is transmitted by facsimile
transmission or similar means, the same shall be deemed served or delivered upon
telephone or facsimile confirmation of receipt of the transmission thereof,
provided a copy is also delivered via hand or overnight delivery or certified
mail. If notice is received on a Saturday, Sunday, or legal holiday, it shall be
deemed received on the next business day.
 
16.8 Waivers. No waiver by either party of a Default by the other party shall be
deemed a waiver of any other term, covenant, or condition hereof, or of any
subsequent Default by such party of the same or any other term, covenant, or
condition hereof. In addition the acceptance by Landlord of any rent or other
payment after it is due, whether or not a notice of default has been served or
any action (including, without limitation, an unlawful detainer action) has been
filed by Landlord thereon, shall not be deemed a waiver of Landlord's rights to
proceed on any notice of default or action which has been filed against Tenant
based upon Tenant's breach of the Lease.
 
16.9 Holdover. Tenant has no right to retain possession of the Premises or any
part thereof beyond the expiration or earlier termination of this Lease. If
Tenant holds over with the consent of Landlord: (a) the Base Rent payable shall
be increased to 150% of the Base Rent applicable during the month immediately
preceding such expiration or earlier termination; (b) Tenant's right to
possession shall terminate on 30 days notice from Landlord; and (c) all other
terms and conditions of this Lease shall continue to apply. Nothing contained
herein shall be construed as a consent by Landlord to any holding over by
Tenant. Tenant shall indemnify, defend, and hold Landlord harmless from and
against any and all claims, demands, actions, losses, damages, obligations,
costs, and expenses, including, without limitation, attorneys' fees incurred or
suffered by Landlord by reason of Tenant's failure to surrender the Premises on
the expiration or earlier termination of this Lease in accordance with the
provisions of this Lease.
 
16.10 Cumulative Remedies. No remedy or election hereunder shall be deemed
exclusive but shall, wherever possible, be cumulative with all other remedies in
law or in equity.

 
 

--------------------------------------------------------------------------------

 

 
16.11 Binding Effect: Choice of Law. This Lease shall be binding upon the
Parties, their personal representatives, successors, and assigns, and be
governed by the laws of the State in which the Premises are located. Any
litigation between the Parties hereto concerning this Lease shall be initiated
in the county in which the Premises are located.
 
16.12 Landlord. The covenants and obligations contained in this Lease on the
part of Landlord are binding on Landlord, its successors, and assigns only
during their respective period of ownership of an interest in the Building. In
the event of any transfer or transfers of such title to the Building, Landlord
(and, in the case of any subsequent transfers or conveyances, the then grantor)
shall be concurrently freed and relieved from and after the date of such
transfer or conveyance, without any further instrument or agreement, of all
liability with respect to the performance of any covenants or obligations on the
part of Landlord contained in this Lease thereafter to be performed.
 
16.13 Attorneys' Fees and Other Costs. If any Party brings an action or
proceeding to enforce the terms hereof or declare rights hereunder, the
Prevailing Party (as hereafter defined) in any such proceeding shall be entitled
to reasonable attorneys' fees. The term "Prevailing Party" shall include,
without limitation, a Party who substantially obtains or defeats the relief
sought. Landlord shall be entitled to attorneys' fees, costs, and expenses
incurred in the preparation and service of notices of Default and consultations
in connection therewith, whether or not a legal action is subsequently commenced
in connection with such Default or resulting breach. Tenant shall reimburse
Landlord on demand for all reasonable legal, engineering, and other professional
services expenses incurred by Landlord in connection with all requests by Tenant
or any lender of Tenant for consent, waiver or approval of any kind.
 
16.14 Landlord's Access; Showing Premises; Repairs. Landlord and Landlord's
agents shall have the right to enter the Premises at any time, in the case of an
emergency, and otherwise at reasonable times upon reasonable notice for the
purpose of showing the same to prospective purchasers, lenders, or tenants, and
making such alterations, repairs, improvements, or additions to the Premises or
to the Building, as Landlord may reasonably deem necessary. Landlord may at any
time place on or about the Premises or Building any ordinary "For Sale" signs,
and Landlord may at any time during the last 180 days of the term hereof place
on or about the Premises any ordinary "For Lease" signs. All such activities of
Landlord shall be without abatement of rent or liability to Tenant.
 
16.15 Signs. Tenant shall not place any signs at or upon the exterior of the
Premises or the Building, except that Tenant may, with Landlord's prior written
consent, install (but not on the roof) such signs as are reasonably required to
advertise Tenant's own business so long as such signs are in a location
designated by Landlord and comply with sign ordinances and the signage criteria
established for the Industrial Center by Landlord.
 
16.16 Termination; Merger. Unless specifically stated otherwise in writing by
Landlord, the voluntary or other surrender of this Lease by Tenant, the mutual
termination or cancellation hereof, or a termination hereof by Landlord for
Default by Tenant, shall automatically terminate any sublease or lesser estate
in the Premises; provided, however, Landlord shall, in the event of any such
surrender, termination, or cancellation, have the option to continue any one or
all of any existing subtenancies. Landlord's failure within 10 days following
any such event to make a written election to the contrary by written notice to
the holder of any such lesser interest shall constitute Landlord's election to
have such event constitute the termination of such interest.
 
16.17 Quiet Possession. Upon payment by Tenant of the Base Rent and Additional
Rent for the Premises and the performance of all of the covenants, conditions,
and provisions on Tenant's part to be observed and performed under this Lease,
Tenant shall have quiet possession of the Premises for the entire term hereof,
subject to all of the provisions of this Lease.

 
 

--------------------------------------------------------------------------------

 

 
16.18 Subordination; Attornment; Non-Disturbance.
 
(a) Subordination. This Lease shall be subject and subordinate to any ground
lease, mortgage, deed of trust, or other hypothecation or mortgage
(collectively, "Mortgage") now or hereafter placed by Landlord upon the real
property of which the Premises are a part, to any and all advances made on the
security thereof, and to all renewals, modifications, consolidations,
replacements, and extensions thereof. Tenant agrees that any person holding any
Mortgage shall have no duty, liability, or obligation to perform any of the
obligations of Landlord under this Lease. In the event of Landlord's default
with respect to any such obligation, Tenant will give any Lender, whose name and
address have previously been furnished in writing to Tenant, notice of a default
by Landlord. Tenant may not exercise any remedies for default by Landlord unless
and until Landlord and the Lender shall have received written notice of such
default and a reasonable time (not less than 90 days) shall thereafter have
elapsed without the default having been cured. If any Lender shall elect to have
this Lease superior to the lien of its Mortgage and shall give written notice
thereof to Tenant, this Lease shall be deemed prior to such Mortgage. The
provisions of a Mortgage relating to the disposition of condemnation and
insurance proceeds shall prevail over any contrary provisions contained in this
Lease.
 
(b) Attornment. Subject to the nondisturbance provisions of subparagraph (c) of
this Paragraph 16.18, Tenant agrees to attorn to a Lender or any other party who
acquires ownership of the Premises by reason of a foreclosure of a Mortgage. In
the event of such foreclosure, such new owner shall not: (i) be liable for any
act or omission of any prior landlord or with respect to events occurring prior
to acquisition of ownership, (ii) be subject to any offsets or defenses which
Tenant might have against any prior Landlord, or (iii) be liable for security
deposits or be bound by prepayment of more than one month's rent.
 
(c) Non-Disturbance. With respect to a Mortgage entered into by Landlord after
the execution of this Lease, Tenant's subordination of this Lease shall be
subject to receiving assurance (a "nondisturbance agreement") from the Mortgage
holder that Tenant's possession and this Lease will not be disturbed so long as
Tenant is not in default and attorns to the record owner of the Premises.
 
(d) Self-Executing. The agreements contained in this Paragraph 16.18 shall be
effective without the execution of any further documents; provided, however,
that upon written request from Landlord or a Lender in connection with a sale,
financing, or refinancing of Premises, Tenant and Landlord shall execute such
further writings as may be reasonably required to separately document any such
subordination or nonsubordination, attornment, and/or nondisturbance agreement,
as is provided for herein. Landlord is hereby irrevocably vested with full power
to subordinate this Lease to a Mortgage.
 
16.19 Rules and Regulations. Tenant agrees that it will abide by, and to cause
its employees, suppliers, shippers, customers, tenants, contractors, and
invitees to abide by, all reasonable rules and regulations ("Rules and
Regulations") which Landlord may make from time to time for the management,
safety, care, and cleanliness of the Common Areas, the parking and unloading of
vehicles, and the preservation of good order, as well as for the convenience of
other occupants or tenants of the Building and the Industrial Center and their
invitees. The current Rules and Regulations are attached hereto as Exhibit E.
Landlord shall not be responsible to Tenant for the noncompliance with said
Rules and Regulations by other tenants of the Industrial Center.
 
16.20 Security Measures. Tenant acknowledges that the rental payable to Landlord
hereunder does not include the cost of guard service or other security measures.
Landlord has no obligations to provide same. Tenant assumes all responsibility
for the protection of the Premises, Tenant, its agents, and invitees and their
property from the acts of third parties.
 
16.21 Reservations. Landlord reserves the right to grant such easements that
Landlord deems necessary and to cause the recordation of parcel maps, so long as
such easements and maps do not unreasonably interfere with the use of the
Premises by Tenant. Tenant agrees to sign any documents reasonably requested by
Landlord to effectuate any such easements or maps.
 
16.22 Conflict. Any conflict between the printed provisions of this Lease and
the typewritten or handwritten provisions shall be controlled by the typewritten
or handwritten provisions.
 
16.23 Offer. Preparation of this Lease by either Landlord or Tenant or
Landlord's agent or Tenant's agent and submission of same to Tenant or Landlord
shall not be deemed an offer to lease. This Lease is not intended to be binding
until executed and delivered by all Parties hereto.

 
 

--------------------------------------------------------------------------------

 

 
16.24 Amendments. This Lease may be modified only in writing, signed by the
parties in interest at the time of the modification.
 
16.25 Multiple Parties. Except as otherwise expressly provided herein, if more
than one person or entity is named herein as Tenant, the obligations of such
persons shall be the joint and several responsibility of all persons or entities
named herein as such Tenant.
 
16.26 Authority. Each person signing on behalf of Landlord or Tenant warrants
and represents that she or he is authorized to execute and deliver this Lease
and to make it a binding obligation of Landlord or Tenant.
 
16.27 Recordation. Tenant shall not record this Lease or a short form memorandum
hereof.
 
16.28 Confidentiality. Tenant acknowledges that the content of this Lease and
any related documents are confidential information. Tenant shall keep and
maintain such confidential information strictly confidential and shall not
disclose such confidential information to any person or entity other than
Tenant's financial, legal and space planning consultants.
 
16.29 Landlord Renovations. Tenant acknowledges that Landlord may from time to
time, at Landlord's sole option, renovate, improve, develop, alter, or modify
(collectively, the "Renovations") portions of the Building, Premises, Common
Areas and the Industrial Center, including without limitation, systems and
equipment, roof, and structural portions of the same. In connection with such
Renovations, Landlord may, among other things, erect scaffolding or other
necessary structures in the Building, limit or eliminate access to portions of
the Industrial Center, including portions of the Common Areas, or perform work
in the Building, which work may create noise, dust or leave debris in the
Building. Tenant hereby agrees that such Renovations and Landlord's actions in
connection with such Renovations shall in no way constitute a constructive
eviction of Tenant nor entitle Tenant to any abatement of Rent. Landlord shall
have no responsibility, or for any reason be liable to Tenant, for any direct or
indirect injury to or interference with Tenant's business arising from the
Renovations, nor shall Tenant be entitled to any compensation or damages from
Landlord for loss of the use of the whole or any part of the Premises or of
Tenant's Property, Alterations or improvements resulting from the Renovations or
Landlord's actions in connection with such Renovations, or for any inconvenience
or annoyance occasioned by such Renovations or Landlord's actions in connection
with such Renovations.
 
16.30 WAIVER OF JURY TRIAL. THE PARTIES HERETO SHALL AND THEY HEREBY DO WAIVE
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER OF THE
PARTIES HERETO AGAINST THE OTHER ON ANY MATTERS WHATSOEVER ARISING OUT OF OR IN
ANY WAY RELATED TO THIS LEASE, THE RELATIONSHIP OF LANDLORD AND TENANT, TENANT'S
USE OR OCCUPANCY OF THE PREMISES, THE BUILDING OR THE PARK, AND/OR ANY CLAIM OF
INJURY, LOSS OR DAMAGE.
 
16.31 PATRIOT ACT. In compliance with Executive Order 13224 and the USA Patriot
Act of 2001, Tenant affirmatively represents and warrants that (a) neither
Tenant nor any officer, director, or principal of Tenant has committed or
supported terrorist acts; or (b) neither Tenant nor any officer, director, or
principal of Tenant is identified on the list of Specially Designated Nations
and Blocked Persons generated by the Office of Foreign Assets Control.
 
 
The parties hereto have executed this Lease at the place and on the dates
specified below their respective signatures.



 
 

--------------------------------------------------------------------------------

 
 
LANDLORD TENANT
 
Shelton International Holdings,
Inc.,                                                                                        
Tenant's Address:

a Hawaii
corporation                                                                                        
Vistagen Therapeutics, Inc.,
 a California corporationIts: _ Date:
The Premises Address
 
Landlord's Address:


 
Shelton International Holdings, Inc., a Hawaii corporation c/o AMB Property
Corporation Pier 1, Bay 1
San Francisco, California 94111
With a copy to:
 
Shelton International Holdings, Inc., a Hawaii corporation c/o AMB Property
Corporation 1360 Willow Road, Suite 100 Menlo Park, CA 94025




If Tenant is a CORPORATION, the authorized officers must sign on behalf of the
corporation and indicate the capacity in which they are signing. The Lease must
be executed by the president or vice-president and the secretary or assistant
secretary, unless the bylaws or a resolution of the board of directors shall
otherwise provide, in which event, the bylaws or a certified copy of the
resolution, as the case may be, must be attached to this Lease.

 
 

--------------------------------------------------------------------------------

 

Exhibit A
 
Description of Premises
 
This exhibit, entitled "Premises", is and shall constitute Exhibit A to that
certain Lease Agreement dated March 5, 2007 (the "Lease"), by and between
Shelton International Holdings, Inc., a Hawaii corporation ("Landlord") and
Vistagen Therapeutics, Inc., a California corporation ("Tenant") for the leasing
of certain premises commonly known as 384 Oyster Point Boulevard, Unit 8, South
San Francisco, California (the "Premises").


 
The Premises consist of the rentable square footage of space specified in the
Basic Lease Information and has the address specified in the Basic Lease
Information. The Premises are a part of and are contained in the Building
specified in the Basic Lease Information. If set forth below (or attached), the
cross-hatched area depicts the Premises within the Industrial Center:

 
 

--------------------------------------------------------------------------------

 



 
Exhibit B Commencement Date Certificate
 


 
Landlord: Tenant: Lease Date: Premises:


Shelton International Holdings, Inc., a Hawaii corporation Vistagen
Therapeutics, Inc., a California corporation March 5, 2007
384 Oyster Point Boulevard, Unit 8, South San Francisco, California


 
Tenant hereby accepts the Premises as being in the condition required under the
Lease.
The Commencement Date of the Lease is     April 1, 2007
The Expiration Date of the Lease is      March 31, 2009
 


 
LANDLORD


 
Shelton International Holdings, Inc., a Hawaii corporation
 
By: AMB Capital Partners, LLC,
a Delaware limited liability company
Its: Authorized Agent


 
By:                                                
John L. Rossi
Its: Senior Vice President
Date:
TENANT
 
 
Vistagen Therapeutics, Inc., a California corporation


 
By:
Its:
Date: 3/20/07
 
By: _ Its: _ Date:
Tenant's Address:
The Premises Address
 
 
Landlord's Address:
 
Shelton International Holdings, Inc., a Hawaii corporation c/o AMB Property
Corporation Pier 1, Bay 1
San Francisco, California 94111
 
With a copy to:
 
Shelton International Holdings, Inc., a Hawaii corporation c/o AMB Property
Corporation 1360 Willow Road, Suite 100 Menlo Park, CA 94025
 
If Tenant is a CORPORATION, the authorized officers must sign on behalf of the
corporation and indicate the capacity in which they are signing. The document
must be executed by the president or vice-president and the secretary or
assistant secretary, unless the bylaws or a resolution of the board of directors
shall otherwise provide, in which event, the bylaws or a certified copy of the
resolution, as the case may be, must be attached to this document.

 
 

--------------------------------------------------------------------------------

 
 
Exhibit C
Tenant Move-in and Lease Renewal Environmental Questionnaire for Oyster Point
Business Park
 
Property Name:                                           Oyster Point Business
Park
Premises Address:     384 Oyster Point Boulevard, Unit 8, South San Francisco,
California
 
Exhibit C to the Lease Dated March 5, 2007
Between
 
Shelton International Holdings, Inc., a Hawaii corporation, ("Landlord") and
 
Vistagen Therapeutics, Inc., a California corporation, ("Tenant")
 
Instructions: The following questionnaire is to be completed by the Tenant
Representative with knowledge of the planned/existing operations for the
specified building/location. A copy of the completed form must be attached to
all new leases and renewals, and forwarded to the Owner's Risk Management
Department. Please print clearly and attach additional sheets as necessary.
 
1.0      Process Information
 
Describe planned use (new Lease) or existing operations (lease renewal), and
include brief description of Manufacturing process employed.


Stem cell and biotech R/D


2.0      Hazardous Materials
Are hazardous materials used or stored? If so, continue with the next question.
If not, go to Section 3.0.
2.1      Are any of the following materials handled on the property? Ye
□ Explosives S. Solvents S Acids ET Gases
pother (please specify)
 
If any of the groups of materials checked in Section 2.1, please list the
specific material(s), use(s), and quantity of each chemical used or stored on
the site in the Table below. If convenient, you may substitute a chemical
inventory and list the uses of each of the chemicals in each category
separately.
(A material is handled if it is used, generated, processed, produced, packaged,
treated, stored, emitted, discharged, or disposed.) If so, complete this
section. If this question is not applicable, skip this section and go on to
Section 5.0.        ^Jj r0^K <j{jtfcP&   rYC , O^PfV k­
□ Fuels                                       □ Oils
□ Oxidizers                                       □ Organics/Inorganics
□ Bases                                       □ Pesticides -
□ PCBs                                       ^Radioactive Materials ^LhXjj.^o


 
 
 
 

--------------------------------------------------------------------------------

 
2.2


1^

 
Material


liquid Kf,


Physical State (Solid, Liquid, or Gas)
 
f
 
Usage
 
2-cyf h\o I


 
Container Size
 
Number of Containers
 
Total Quantity
 
tft'fc y


 
 

--------------------------------------------------------------------------------

 
2.3


Describe the planned storage area location(s) for these materials. Please
include site maps and drawings as appropriate.

 
3.0      Hazardous Wastes
Are hazardous wastes generated?
Yes                                                                                                                               
If yes, continue with the next question. If not, skip this section and go to
Section 4.0.
 
3.1      Are any of the following wastes generated, handled, or disposed of
(where applicable) on the property?
 


 
□ Hazardous wastes
□ Waste oils
 
□ Air emissions
□ Industrial Wastewater
□ PCBs
□ Sludges
□ 


 
 

--------------------------------------------------------------------------------

 
 
□ Regulated Wastes


CSyOther (please specify)


3.2


List and quantify the materials identified in Question 3-1 of this section.
Attach separate pages as necessary.
Waste Generated
RCRA listed Waste?
Source
Approximate Monthly Quantity
Waste Characterization
Disposition
                                               

 
  3.3      Please include name, location, and permit number (e.g. EPA ID No.)
for transporter and disposal facility, if applicable). Attach separate pages as
necessary.
Transporter/Disposal Facility Name
1 1
Facility Location
Transporter (T) or Disposal (D) Facility
Permit Number
                               



ilease of 'No

 
3.4


Are pollution controls or monitoring employed in the process to prevent or
minimize the c6
wastes into the environment?Yes vxmSTc
 
If so, please
describe.      t                                                                / I   )
. A   /  J /
 

 
 

--------------------------------------------------------------------------------

 
 
4.0


USTS/ASTS 4.1
Are underground storage tanks (USTs), aboveground storage tanks (ASTs), or
associated pipelines used for the storage of petroleum products, chemicals, or
liquid wastes present on site (lease renewals) or required for planned
operations (new tenants)?
YesNo
 
If not, continue with section 5.0. If yes, please describe capacity, contents,
age, type of the USTs or ASTs, as well any associated leak detection / spill
prevention measures. Please attach additional pages if necessary.



 
 

--------------------------------------------------------------------------------

 

Integrity testing Overfill spill protection
 
Inventory reconciliation Secondary containment
 
Leak detection system Cathodic protection



 
 

--------------------------------------------------------------------------------

 
 
4.2


Please provide copies of written tank integrity test results and/or monitoring
documentation, if available.




 
4.4


If this Questionnaire is being completed for a lease renewal, and if any of the
USTs/ASTs have leaked, please state the substance released, the media(s)
impacted (e.g., soil, water, asphalt, etc.), the actions taken, and all remedial
responses to the incident.


 
4.5


If this Questionnaire is being completed for a lease renewal, have USTs/ASTs
been removed from the
property?YesNo



 
If yes, please provide any official closure letters or reports and supporting
documentation (e.g., analytical test results, remediation report results, etc.).

 
 

--------------------------------------------------------------------------------

 
 
  4.6      For Lease renewals, are there any above or below ground pipelines on
site used to transfer chemicals or
 
Yes No
 
For new tenants, are installations of this type required for the planned
operations?
Yes          No          
If yes to either question, please describe.


5.0      Asbestos Containing Building Materials
 
Please be advised that this property participates in an Asbestos Operations and
Maintenance Program, and that an asbestos survey may have been performed at the
Property. If provided, please review the information that identifies the
locations of known asbestos containing material or presumed asbestos containing
material. All personnel and appropriate subcontractors should be notified of the
presence of these materials, and informed not to disturb these materials. Any
activity that involves the disturbance or removal of these materials must be
done by an appropriately trained individual/contractor.
 
6.0 Regulatory
 
  6.1      For Lease Renewals, are there any past, current, or pending
regulatory actions by federal, state, or local environmental agencies alleging
noncompliance with regulations?
Yes          No          
If so, please describe.


 
  6.2      For lease renewals, are there any past, current, or pending lawsuits
or administrative proceedings for alleged environmental damages involving the
property, you, or any owner or tenant of the property?
Yes          No_          
If so, please describe.
 
6.3  Does the operation have or require a National Pollutant Discharge
Elimination System (NPDE
 
Yes No
 
If so, please attach a copy of this permit.
 
6.4  For Lease renewals, have there been any complaints from the surrounding
community regarding facility
 
Yes No
 
Have there been any worker complaints or regulatory investigations regarding
hazardous material
 
exposure at the
facility?                                                                                                           Yes          No          
 
If so, please describe status and any corrective actions taken. Please attach
additional pages as necessary.
 
 
6.5


Has a Hazardous Materials Business Plan been developed for the site? If so,
please attach a copy.
 
Yes


 
No
6.6
 
Are any environmental documentation, chemical inventory, or management plan
required by the local Fire Department or Health Department? If so, please attach
a copy.
 
Yes           No
Certification





 
 

--------------------------------------------------------------------------------

 
 
I am familiar with the real property described in this questionnaire. By signing
below, I represent and warrant that the answers to the above questions are
complete and accurate to the best of my knowledge. I also understand that the
Owner will rely on the completeness and accuracy of my answers in assessing any
environmental liability risks associated with
the property.
 
Signature: /s/ Franklin Rice
Name: Franklin Rice
Title: SVP Finance & Admin
Date:3/20/07
Telephone: 650-558-9512
Please forward the completed questionnaire to:
Mr. Steve Campbell AMB Property Corporation Pier 1, Bay 1
San Francisco, CA 94111

 
 

--------------------------------------------------------------------------------

 
 
Exhibit D Move Out Standards


 
This "Move Out Standards" (Exhibit D) is dated March 5, 2007, for the reference
purposes only and is made between Shelton International Holdings, Inc., a Hawaii
corporation ("Landlord"), and Vistagen Therapeutics, Inc., a California
corporation ("Tenant"), to be a part of that certain Standard Industrial Lease
(the "Lease") concerning a portion of the Property more commonly known as 384
Oyster Point Boulevard, Unit 8, South San Francisco, California, (the
"Premises"). Landlord and Tenant agree that the Lease is hereby modified and
supplemented as follows:
 
At the expiration or earlier termination of this Lease, and in addition to any
other provisions of the Lease regarding surrender of the Premises, Tenant shall
surrender the Premises in the same condition as they were upon delivery of
possession thereto under the Lease, reasonable wear and tear excepted, and shall
deliver all keys to Landlord. Before surrendering the Premises, Tenant shall
remove all of its personal property and trade fixtures and such alterations or
additions to the Premises made by Tenant as may be specified for removal by
Landlord. If Tenant fails to remove its personal property, fixtures or
alterations or additions upon the expiration or earlier termination of the
Lease, the same shall be deemed abandoned and shall become the property of
Landlord. Tenant shall be liable to Landlord for all costs and damages incurred
by Landlord in removing, storing or selling such property, fixtures, alterations
or additions and in restoring the Premises to the condition required pursuant to
the Lease.
 
Notwithstanding anything to the contrary in the Lease, Tenant shall surrender
the Premises, at the time of the expiration or earlier termination of the Lease,
in a condition that shall includes, but is not limited to, the following:
 
1. Lights:
 
2. Dock Levelers & Roll-Up Doors:
3. Dock Seals:
4. Warehouse Floor:
 
5. Tenant-Installed Equipment & Wiring:
 
6. Walls:


Office and warehouse lights will be fully operational with all bulbs
fimctioning.
Should be in good working condition.
Free of tears and broken backboards repaired.
Free of stains and swept with no racking bolts and other protrusions left in the
floor. Cracks should be repaired with an epoxy or polymer.
Removed and space returned to original condition when originally leased. (Remove
air lines, junction boxes, conduit, etc.)
Sheetrock (drywall) damage should be patched and fire-taped so that there are no
holes in either office or warehouse.
 
 
7.     Roof:


Any tenant-installed equipment must be removed and roof penetrations properly
repaired by licensed roofing contractor. Active leaks must be fixed and latest
landlord maintenance and repairs recommendation must have been followed.
 
8.     Signs:


All exterior signs must be removed and holes patched and paint touched up as
necessary. All window signs should likewise be removed.


 
9.   Heating & Air Conditioning System:
 
10. Overall Cleanliness:


A written report from a licensed HVAC contractor within the last three months
stating that all evaporative coolers and HVAC systems are operational and in
good and safe operating condition.
 
Clean windows, sanitize bathroom(s), vacuum carpet and remove any and all debris
from office and warehouse. Remove all pallets and debris from exterior of
Premises.
11. Upon Completion:


Contact Landlord's property manager to coordinate date of toning off power,
taming in keys, and obtain final Landlord inspection of Premises which, in turn,
will facilitate refund of security deposit.


 
 

--------------------------------------------------------------------------------

 
 
 
FIRST AMENDMENT TO LEASE (Extension of Lease Term)
 
THIS FIRST AMENDMENT TO LEASE ("Amendment") is executed as of the 24th day of
April, 2009, between OYSTER POINT LLC, a Delaware limited liability company
("Landlord") and VISTAGEN THERAPEUTICS, INC., a California corporation
("Tenant").


 
RECITALS
 
A. Landlord (as successor to Shelton International Holdings, Inc., a Hawaii
corporation) and Tenant are parties to that certain Industrial Lease, dated
March 5, 2007 (the "Lease"), pursuant to which Tenant leases from Landlord
approximately 6,901 rentable square feet of space (the "Premises"), which
Premises are known as Suite 8 and located in the building located at 384 Oyster
Point Blvd., South San Francisco, California 94080 (the "Building"), which
Building is a part of Oyster Point Business Park. All capitalized terms not
otherwise defined herein shall have the meaning given them in the Lease. The
term of the Lease expired on March 31,2009, and Tenant remains in possession of
the Premises on a holdover basis.
 
B. As of March 31, 2009, Tenant owed to Landlord a total of Fifty One Thousand
Five Hundred Forty Two and 50/100 Dollars ($51,542.50) in past due Base Rent and
Operating Expenses (including Real Property Taxes) under Paragraphs 4.1 and 4.2
of the Lease (the "Past Due Rent").
 
C. Landlord and Tenant presently desire to amend the Lease to (i) extend the
term of the Lease for an additional period of one (1) year and nine (9) months,
commencing, retroactively, on April 1,2009, and ending on December 31,2010, (ii)
provide for a portion of Tenant's monthly Base Rent to be deferred during the
six (6) month period from April 1,2009, through September 30,2009, (iii) provide
for the repayment by Tenant to Landlord of the Past Due Rent and deferred
monthly Base Rent by amortizing such sums, with interest, over the fifteen (15)
month period commencing on October 1, 2009, and ending on December 31, 2010,
(iv) provide for the application of a portion of the existing Security Deposit
to Tenant's rental obligations under the Lease, and (v) document certain other
modifications to the Lease agreed upon by Landlord and Tenant, all on the terms
and conditions set forth below.


 
NOW, THEREFORE, in consideration of the foregoing, Landlord and Tenant hereby
agree as follows:
 
1. Extension of Lease Term. Effective as of me date hereof, the term of the
Lease, as set forth in Paragraphs 1.3 and 3.1 of the Lease, is extended for an
additional period (the "Extension Period") of one (1) year and nine (9) months,
commencing, retroactively, on April 1, 2009, and ending on December 31,2010. All
of the existing terms of the Lease shall apply during the Extension Term, except
to the extent otherwise expressly provided herein.
 
2. Condition of Premises. Tenant shall accept the Premises in their "as-is"
condition for the Extension Period and Landlord shall have no obligation to make
or pay for any improvements or perform any renovation in the Premises as a
result of the extension of the Lease term.



 
 

--------------------------------------------------------------------------------

 

 
3. Monthly Base Rent.
 
a. Monthly Base Rent. During the Extension Period, Tenant shall pay as monthly
Base Rent for the Premises under Paragraph 4.1 of the Lease the following sums
for the respective periods:
 
Period                                       Monthly Base Rent**
 
April 1, 2009, thru May 31, 2009$4,306.20
 
June 1, 2009, thru July 31, 2009$6,459.30
August 1, 2009, thru September 30, 2009$8,612.40
October 1,2009, thru December 31, 2010$15,761.45
 
**The parties acknowledge and agree that:
 
(x) The monthly Base Rent payments set forth above for April 1,2009, through May
31, 2009, are at 40% of actual rent, thereby reflecting a 60% deferral, the
monthly Base Rent payments set forth above for June 1, 2009, through July 31,
2009, are at 60% of actual rent, thereby reflecting a 40% deferral, and the
monthly Base Rent payments set forth above for August 1, 2009, through September
30, 2009, are at 80% of actual rent, thereby reflecting a 20% deferral.
 
(y) The monthly Base Rent payment of $15,761.45 set forth above for the fifteen
(15) month period from October 1, 2009, through December 31, 2010, is comprised
of (i) $10,000.00 per month of regularly scheduled monthly Base Rent payments
and (ii) $5,761.45 per month, which constitutes the monthly payment required to
repay the Past Due Rent and the deferred rent referenced in (x) above, in equal
monthly payments over the fifteen (15) month period from October 1, 2009,
through December 31, 2010, at an interest rate often percent (10%) per annum. In
the event of a Default (as defined in Paragraph 3.1 of the Lease) Landlord may,
by written notice to Tenant, call the then unpaid Past Due Rent and deferred
rent, plus accrued and unpaid interest thereon, immediately due and payable.
Upon Tenant's repayment of the unpaid Past Due Rent and deferred rent in its
entirety, the subsequent monthly Base Rent payments shall be reduced to
$10,000.00 to reflect the fact that the Past Due Rent and deferred rent is no
longer a part of the Base Rent payments.
 
b.     Application of Security Deposit to Monthly Base Rent. Subject to the
provisions of this
 
Paragraph 3.b., Landlord shall apply to each of the fifteen (15) monthly Base
Rent payments due under
Paragraph 4.1 of the Lease (as amended by Paragraph 3.a. above) during the
period from October 1, 2009,
through December 31,2010, the sum of Five Hundred Dollars ($500.00), which
applied sums shall be taken
from the Security Deposit presently held by Landlord under Paragraph 5 of the
Lease. Upon each application
of the Security Deposit pursuant to the immediately preceding sentence, the
Security Deposit required under
Paragraph 5 of the Lease shall be reduced by the applied amount. The
aforementioned application of the
Security Deposit to Base Rent on a particular month shall be made only if, as of
the date the monthly Base
Rent payment is due, there is no uncured Default. Further, upon a Default,
Landlord may require that the
Security Deposit be restored to Thirty Six Thousand Five Hundred Sixteen Dollars
($36,516.00) and, if
Landlord notifies Tenant in writing that Landlord is so increasing the Security
Deposit, Tenant shall, not later
than fifteen (15) days following Landlord's written notice to Tenant, deposit
with Landlord the sums required
to fully restore the Security Deposit to Thirty Six Thousand Five Hundred
Sixteen Dollars ($36,516.00).

 
 

--------------------------------------------------------------------------------

 

 
4. Operating Expenses. During the Extension Period, the provisions of Paragraph
4.2 of the Lease shall continue to apply in full, with "Tenant's Share"
continuing to be as stated in Paragraph 1.5 of the Lease. Notwithstanding the
foregoing, in the second sentence of Paragraph 4.2(d) of the Lease, the words
"150 days" are substituted for the words "90 days."
 
5. Security Deposit. Except to the extent provided in Paragraph 3.b. above, the
provisions of Paragraph 5 of the Lease shall continue to apply in full. The
second sentence of Paragraph 1.7 of the Lease is hereby deleted in its entirety.
 
6. Lease Modifications. Effective as of the date hereof, the following
additional modifications are made to the Lease.
 
a. Waiver of Subrogation.  The words "and with permission of their insurance
carriers" are deleted from Paragraph 8.6 of the Lease.
 
b. Holding Over. The following sentence is added before the final sentence of
Paragraph 16.9 of
 
the Lease:


 
"If Tenant holds over without the consent of Landlord, in addition to Landlord's
other remedies under this Lease, the 150% holdover rent provided for above shall
apply."


 
c.     No Consequential Damages. Effective as of the date hereof, the following
language is added
 
to the Lease as Paragraph 16.32:
 
"16.32. No Consequential Damages. Notwithstanding anything to the contrary in
this Lease, in no event shall either party be liable to the other party for
consequential damages or interruption or loss of business, income Or profits."
 
7. Tenant's Move-In and Renewal Environmental Questionnaire. Concurrently with
Tenant's execution and delivery of this Amendment to Landlord, Tenant shall
complete and deliver to Landlord the Questionnaire in the form attached hereto
as Exhibit A.
 
8. Real Estate Brokers. Tenant represents and warrants that it has negotiated
this Amendment directly with NAI BT Commercial Real Estate Services ("Landlord's
Broker") and CBRE ("Tenant's Broker") and has not authorized or employed, or
acted by implication to authorize or to employ, any other real estate broker or
salesman to act for Tenant in connection with this Amendment. Tenant shall
indemnify, defend and hold Landlord harmless from and against any and all claims
by Tenant's Broker or any other real estate broker or salesman other than
Landlord's Broker for a commission, finder's fee or other compensation as a
result of Tenant's entering into this Amendment. Landlord shall pay the
commission or other fees due to Landlord's Broker in connection with this
Amendment and Tenant shall have no responsibility therefor.
 
9. No Offer. Submission of this instrument for examination and signature by
Tenant does not constitute an offer to extend the lease or to amend the Lease,
or a reservation of or option to extend the lease or to amend the Lease, and is
not effective as a lease amendment or otherwise until execution and delivery by
both Landlord and Tenant.
 
10.  Lease in Full Force and Effect. Except as provided above, the Lease is
unmodified hereby and remains in full force and effect.
Tenant:

 
 

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties have executed this document as of the date and
year first above written.
 
Landlord:

 
OYSTER POINT LLC, a Delaware limited liability company


By:


Paul W. Grafft




Name: Paul W. Grafft
Title: Vice
President                                                                                     Name:
Franklin Rice
Title: CFO
 


 



 
 

--------------------------------------------------------------------------------

 



 
Tenant Move-in and Lease Renewal Environmental Questionnaire for Oyster Point
Business Park


 
Property Name: Oyster Point Business Park
 
Premises Address:    Suite 8, 384 Oyster Point Blvd.
 
VistaGen Therapeutics, Inc., a California corporation ("Tenant")
 
Instructions: The following questionnaire is to be completed by the Tenant
Representative with knowledge of the planned/existing operations for the
specified building/location. A copy of the completed form must be attached to
all new leases and renewals, and forwarded to the Owner's Risk Management
Department. Please print clearly and attach additional sheets as necessary.
 
1.0      Process Information


 
Describe planned use (new Lease) or existing operations (lease renewal), and
include brief description of manufacturing processes employed.


Biotech research and development and related offices






 
 

--------------------------------------------------------------------------------

 
 
2.0      Hazardous Materials
 
Are hazardous materials used or stored? If so, continue with the next question.
If not, go to Section 3.0.
2.1      Are any of the following materials handled on the property?
 
Yes^No                   
□ Explosives
□ Solvents
□ Acids
X  Gases
X Other (please specify). Liquid nitrogen

 
(A material is handled if it is used, generated, processed, produced, packaged,
treated, stored, emitted, discharged, or disposed.) If so, complete this
section. If this question is not applicable, skip this section and go on to
Section 5.0.
□ Oils
□ Organics/Inorganics
□ Pesticides
□ Radioactive Materials

□ Fuels
□ Oxidizers
□ Bases
□ PCBs



 


 
2.2           If any of the groups of materials checked in Section 2.1, please
list the specific material(s), use(s), and quantity of each chemical used or
stored on the site in the Table below. If convenient, you may substitute a
chemical inventory and list the uses of each of the chemicals in each category
separately.
2.3 Describe the planned storage area location(s) for these materials. Please
include site maps and drawings as appropriate.
 
Warehouse
 

Are hazardous wastes generated?
Yes_  No_

 
 

--------------------------------------------------------------------------------

 
 
3.0     Hazardous Wastes

 
Are hazardous wastes generated?




 
If yes, continue with the next question. If not, skip this section and go to
Section 4.0.     ' ^
3.1       Are any of the following wastes generated, handled, or disposed of
(where applicable) on the property?
□ Hazardous wastes
□ Waste oils
□ Air emissions
□ Regulated Wastes
□ Industrial Wastewater
□ PCBs
□ sludges
□ Other (please specify) '
 
3.2
List and quantify the materials identified in Question 3-1 of this section.
Attach separate pages as necessary.

Waste Generated
RCRA listed Waste?
Source
Approximate Monthly Quantity
Waste Characterization
Disposition
                                               

 
 
3.3    Please include name, location, and permit number (e.g. EPA ID No.) for
transporter and disposal facility, if applicable). Attach separate pages as
necessary.

Transporter/Disposal Facility Name
Facility Location
Transporter (T) or Disposal (D) Facility
Permit Number
                               

 
 
3.4    Are pollution controls or monitoring employed in the process to prevent
or minimize the release of wastes into the environment?

Yes __ No ___


 
If so, please describe.


 
 

--------------------------------------------------------------------------------

 
 
4.0 USTS/ASTS
 
 
4.1 Are underground storage tanks (USTs), aboveground storage tanks (ASTs), or
associated pipelines used for the storage of petroleum products, chemicals, or
liquid wastes present on site (lease renewals) or required for planned
operations (new tenants)?

 
Yes     No X
 
If not, continue with section 5.0. If yes, please describe capacity, contents,
age, type of the USTs or ASTs, as well any associated leak detection / spill
prevention measures. Please attach additional pages if necessary.
Capacity
Contents
Year Installed
Type (Steel, Fiberglass, etc)
Associated Leak Detection / Spill Prevention Measures*
                             

 
*Note: The following are examples of leak detection / spill prevention measures:
 
Integrity testing                                         Inventory
reconciliation                                                          Leak
detection system
Overfill spill
protection                                                                                 Secondary
containmentCathodic protection
 
4.2  
Please provide copies of written tank integrity test results and/or monitoring
documentation, if available.

 
4.3  
Is the UST/AST registered and permitted with the appropriate regulatory
agencies?

 
 
Yes
No
 

 
If so, please attach a copy of the required permits.


 
4.4       If this Questionnaire is being completed for a lease renewal, and if
any of the USTs/ASTs have
 
leaked, please state the substance released, the media(s) impacted (e.g., soil,
water, asphalt, etc.), the
 
actions taken, and all remedial responses to the incident.




 
 
4.5    If this Questionnaire is being completed for a lease renewal, have
USTs/ASTs been removed

 
 
from the property?

Yes __ No ___  none associated with tenant VistaGen
 
If yes, please provide any official closure letters or reports and supporting
documentation (e.g., analytical test results, remediation report results, etc.).
 
4.6      For Lease renewals, are there any above or below ground pipelines on
site used to transfer chemicals or wastes? l
Yes ___ No ___ none for VistaGen – unknown for others
For new tenants, are installations of this type required for the planned
operations?
Yes          No          
If yes to either question, please describe.



 
 

--------------------------------------------------------------------------------

 

 
5.0      Asbestos Containing Building Materials
 
Please be advised that this property participates in an Asbestos Operations and
Maintenance Program, and that an asbestos survey may have been performed at the
Property. If provided, please review the information that identifies the
locations of known asbestos containing material or presumed asbestos containing
material. All personnel and appropriate subcontractors should be notified of the
presence of these materials, and informed not to disturb these materials. Any
activity that involves the disturbance or removal of these materials must be
done by an appropriately trained individual/contractor.
 
6.0 Regulatory
 
 
6.1    For Lease Renewals, are there any past, current, or pending regulatory
actions by federal, state, or local environmental agencies alleging
noncompliance with regulations?

 
Yes           No: X
 
If so, please describe.
 
6.2  For lease renewals, are there any past, current, or pending lawsuits or
administrative
 
proceedings for alleged environmental damages involving the property, you, or
any owner or tenant
 
of the property? a
 
Yes __  No: X
 
If so, please describe.




 
6.3       Does the operation have or require a National Pollutant Discharge
Elimination System
 
(NPDES) or equivalent permit?
 
Yes           No: X
 
If so, please attach a copy of this permit.
 
 
6.4
For Lease renewals, have there been any complaints from the surrounding
community

 
 
regarding facility operations?

Yes__ No___ None that we know of
 
Have there been any worker complaints or regulatory investigations regarding
hazardous material exposure at the facility?
 
Yes          No          
 
If so, please describe status and any corrective actions taken. Please attach
additional pages as necessary.

 
 

--------------------------------------------------------------------------------

 
 
6.5      Has a Hazardous Materials Business Plan been developed for the site?
 
Yes          No X none required as far as we know
 
If so, please attach a copy.
 
 
6.6    Are any environmental documentation, chemical inventory, or management
plan required by the local Fire Department or Health-Department?

                            Yes ___ No_X     as far as we know
If so, please attach a copy.
Certification
 
I am familiar with the real property described in this questionnaire. By signing
below, I represent and warrant that the answers to the above questions are
complete and accurate to the best of my knowledge. I also understand that the
Owner will rely on the completeness and accuracy of my answers in assessing any
environmental liability risks associated with the property.
Signature:,


Name: Franklin Rice
Title:       CFO
Date:      4-30-09
Telephone: 650-244-9990 x 223

 
 

--------------------------------------------------------------------------------

 
SECOND AMENDMENT TO LEASE
 
(Extension of Lease Term)
 
THIS SECOND AMENDMENT TO LEASE ("Amendment") is executed as of the 19th day of
October, 2010, between OYSTER POINT LLC, a Delaware limited liability company
("Landlord") and VISTAGEN THERAPEUTICS, INC., a California corporation
("Tenant").


 
RECITALS
 
A. Landlord (as successor to Shelton International Holdings, Inc., a Hawaii
corporation) and Tenant are parties to that certain Industrial Lease, dated
March 5, 2007, pursuant to which Tenant leases from Landlord approximately 6,901
rentable square feet of space (the "Premises"), which Premises are known as
Suite 8 and located in the building located at 384 Oyster Point Blvd., South San
Francisco, California 94080 (the "Building"), which Building is a part of Oyster
Point Business Park. The lease was amended by a First Amendment to Lease, dated
as of April 24, 2009 (the "First Amendment"), pursuant to which the term of the
lease was extended through December 31, 2010, and Tenant's rental obligations
were adjusted in order to repay certain past due rent amounts and to defer
certain other rent obligations. All capitalized terms not otherwise defined
herein shall have the meaning given them in the Lease.
 
B. Landlord and Tenant presently desire to amend the Lease to extend the term of
the Lease for an additional period of six (6) months, as more fully provided
below.


 
NOW, THEREFORE, in consideration of the foregoing, Landlord and Tenant hereby
agree as follows:
 
1. Extension of Lease Term. Effective as of the date hereof, the term of the
Lease, as set forth in Paragraphs 1.3 and 3.1 of the Lease (as previously
amended), is extended for an additional period (the "Extension Period") of six
(6) months, commencing on January 1, 2011, and ending on June 30, 2011. All of
the existing terms of the Lease shall apply during the Extension term, except to
the extent otherwise expressly provided herein.
 
2. Condition of Premises. Tenant shall accept the Premises in their "as-is"
condition for the Extension Period and Landlord shall have no obligation to make
of pay for any improvements or perform any renovation in the Premises as a
result of the extension of the Lease term.
 
3. Monthly Base Rent. During the Extension Period, Tenant shall pay as monthly
Base Rent for the Premises under Paragraph 4.1 of the Lease the sum of Ten
Thousand Three Hundred Fifty One and 50/100 Dollars ($10,351.50). For the period
prior to January 1, 2011, the provisions of Paragraphs 3.a. and 3.b of the First
Amendment (which set forth the rent for the Lease extension under the First
Amendment) shall continue to apply without modification.
 
4. Operating Expenses. During the Extension Period, the provisions of Paragraph
4.2 of the Lease (as amended by Paragraph 4 of the First Amendment) shall
continue to apply in full, with "Tenant's Share" continuing to be as stated in
Paragraph 1.5 of the Lease.

 
 

--------------------------------------------------------------------------------

 
 
5. Security Deposit. The provisions of Paragraph 5 of the Lease shall continue
to apply in full, with the Security Deposit being Twenty Nine Thousand Sixteen
Dollars ($29,016.00), which is the amount of the Security Deposit after the full
application of the deductions required pursuant to Paragraph 3.b. of the First
Amendment.
 
6. Tenant's Move-In and Renewal Environmental Questionnaire. Concurrently with
Tenant's execution and delivery of this Amendment to Landlord, Tenant shall
complete and deliver to Landlord the Questionnaire in the form attached hereto
as Exhibit A.
 
7. Real Estate Brokers. Tenant represents and warrants that it has negotiated
this Amendment directly with NAIBT Commercial Real Estate Services ("Landlord's
Broker") and CB Richard Ellis, Inc. ("Tenant's Broker") and has not authorized
or employed, or acted by implication to authorize or to employ, any other real
estate broker or salesman to act for Tenant in connection with this Amendment.
Tenant shall indemnify, defend and hold Landlord harmless from and against any
and all claims by any real estate broker or salesman other than Landlord's
Broker or Tenant's Broker for a commission, finder's fee or other compensation
as a result of Tenant's entering into this Amendment. Landlord shall pay the
commission or other fees due to Landlord's Broker and Tenant's Broker in
connection with this Amendment and Tenant shall have no responsibility therefor.
 
8. Authority. If Tenant is a corporation, partnership, trust, association or
other entity, Tenant and each person executing this Amendment on behalf of
Tenant hereby covenants and warrants that (a) Tenant is duly incorporated or
otherwise established or formed and validly existing under the laws of its state
of incorporation, establishment or formation, (b) Tenant has and is duly
qualified to do business in the state of California, (c) Tenant has foil
corporate, partnership, trust, association or other appropriate power and
authority to enter into this Amendment and to perform all Tenant's obligations
under the Lease, as amended by this Amendment, and (d) each person (and all of
the persons if more than one signs) signing this Amendment on behalf of Tenant
is duly and validly authorized to do so.
 
9. No Offer. Submission of this instrument for examination and signature by
Tenant does not constitute an offer to extend the lease or to amend the Lease,
or a reservation of or option to extend the lease or to amend the Lease, and is
not effective as a lease amendment or otherwise until execution and delivery by
both Landlord and Tenant.
 
10. Lease in Full Force and Effect. Except as provided above, the Lease is
unmodified hereby and remains in full force and effect.
 
IN WITNESS WHEREOF, the parties have executed this document as of the date and
year
 
first above written.
 
Landlord:


 
Tenant:



 
 

--------------------------------------------------------------------------------

 
 
THRID AMENDMENT TO LEASE (Extension of Lease Term)
 
THIS THIRD AMENDMENT TO LEASE ("Amendment") is executed as of the 1st day of
April, 2011, between OYSTER POINT LLC, a Delaware limited liability company
("Landlord") and VISTAGEN THERAPEUTICS, INC., a California corporation
("Tenant").


 
RECITALS
 
A.      Landlord (as successor to Shelton. International Holdings, Inc., a
Hawaii corporation) and Tenant are parties to that certain Industrial Lease,
dated March 5, 2007, pursuant to which Tenant leases from Landlord approximately
6,901 rentable square feet of space (the "Premises"), which Premises are known
as Suite 8 and located in the building located at 384 Oyster Point Blvd., South
San Francisco, California 94080 (the "Building"), which Building is a part of
Oyster Point Business Park. The lease was amended by (i) a First Amendment to
Lease, dated as of April 24, 2009, pursuant to which the term of the lease was
extended through December 31, 2010, and Tenant's rental obligations were
adjusted in order to repay certain past due rent amounts and to defer certain
other rent obligations, and (ii) a Second Amendment to Lease, dated as of
October 19, 2010, pursuant to which term of the lease was further extended
through June 30, 2011. The aforementioned lease, as so amended, is referred to
hereinafter as the "Lease." Air capitalized terms not otherwise defined herein
shall have the meaning given them in the
 
Lease.
 
B.         Landlord and Tenant presently desire to amend the Lease to extend the
term of the Lease
 
for an additional period of two (2) years, as more fully provided below.
 
NOW, THEREFORE, in consideration of the foregoing, Landlord and Tenant hereby
agree
 
as follows:
 
    1:    Extension of Lease Term. Effective as of the date hereof, the term of
the Lease, as set forth in Paragraphs 1.3 and 3.1 of the Lease (as previously
amended), is extended for an additional period (the "Extension Period") Of two
(2) years, commencing oh July .1, 2011, and ending on June 30, 2013. All of the'
existing terms of the Lease shall apply during the Extension Term, except to the
extent otherwise . expressly provided herein.
 
2. Condition of Premises. Tenant shall accept the Premises in their "as-is"
condition for the Extension Period and Landlord shall have no obligation to make
or pay for any improvements or perform any renovation in the Premises as a
result of the extension of the Lease term.
 
3.   Monthly Base Rent.   During the Extension Term, the Monthly Rent provided
for in Paragraphs 2.c. and 5 of the Lease shall be the following amounts for the
respective periods:
 
Period                                            Monthly Rent
7/01/11 through
6/30/12                                                                $12,076.75
7/01/12 through
6/30/13                                                                $12,439.05

 
 

--------------------------------------------------------------------------------

 

 
4. Operating Expenses. During the Extension Period, the provisions of Paragraph
4.2 of the Lease (as amended by Paragraph 4 of the First Amendment) shall
continue to apply in full, with "Tenant's Share" continuing to be as stated in
Paragraph 1.5 of the Lease.
 
5. Security Deposit. The provisions of Paragraph 5 of the Lease shall continue
to apply in full, with the Security Deposit.being Twenty Nine Thousand Sixteen
Dollars ($29,016.00).
 
6. Tenant's Move-In and Renewal Environmental Questionnaire. • Concurrently with
Tenant's execution and delivery of this Amendment to Landlord, Tenant shall
complete and deliver to Landlord the Questionnaire in the form attached hereto
as Exhibit A.
 
   7. Real Estate Brokers. Tenant represents and warrants that it has negotiated
this Amendment directly with NAI BT Commercial Real Estate Services ("Landlord's
Broker") and CB Richard Ellis, Inc.
 
("Tenant's Broker") and has not authorized, or employed, or acted by implication
to authorize or: to
 
employ, any other real estate broker or salesman to act for Tenant in connection
with this Amendment.
 
Tenant shall indemnify, defend and hold Landlord, harmless from and against-any
and all claims by any real estate broker or salesman other than Landlord’s
Broker or Tenant’s Broker for a commission, finder’s fee or other compensation
as a result of Tenant's entering into this Amendment.  Landlord shall pay the
commission of other fees due to Landlord's Broker and Tenant's Broker in
connection with this Amendment and Tenant shall have no responsibility therefor.
 
8. Authority. If Tenant is a corporation, partnership, trust, association or
other entity, Tenant and each person executing this Amendment on behalf of
Tenant hereby covenants and warrants that (a) Tenant is duly incorporated or
otherwise established or formed and validly existing under the laws of its state
of incorporation, establishment or formation, (b) Tenant has and is duly
qualified to do business in the state of California, (c) Tenant has full
corporate, partnership, trust, association or other appropriate power and
authority to enter into this Amendment and to perform all Tenant's obligations
under the Lease, as amended by this Amendment, and (d) each person (and all of
the persons if more than one signs) signing this Amendment on behalf of Tenant
is duly and validly authorized to do so.
 
9. No Offer. Submission of this instrument for examination and signature by
Tenant does not constitute an offer to extend the lease or to amend the Lease,
or a reservation of or option to extend the lease: or- to amend the Lease, and
is not effective as a lease amendment or otherwise until execution and delivery
by both Landlord and Tenants .
 
10. Lease in Full Force and Effect. Except as provided above, the Lease is
unmodified hereby and remains in full force and effect.

 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this document as of the date and
year
first above written.
 
Landlord:


Tenant:





Title

 
 

--------------------------------------------------------------------------------

 
 
Tenant Movc-in and Lease Renewal Environmental Questionnaire for Oyster Point
Business Park
 
Property Name: Oyster Point Business Park
 
Premises Address:    Suite 8, 384 Oyster Point Blvd.
 
VistaGen Therapeutics, Inc., a California corporation . ("Tenant")
 
Instructions: The following questionnaire is to be completed by the Tenant
Representative with .knowledge of the planned/existing operations for the
specified building/location. A copy of the completed form must be attached to
all new leases and renewals, and forwarded to the Owner's Risk Management
Department. Please print clearly and attach additional sheets as necessaiy.
 
1.0     Process Information
 
Describe planned use (new Lease) or existing operations (lease renewal), and
include brief description of manufacturing processes employed.
 
2.0


Hazardous Materials


Are hazardous materials used or stored? If so, continue with the next question.
If not, go to Section 3.0.
 
2.1     Are any of the following materials handled on the property?


Yes V^No
 
 
(A material is handled if it is used, generated, processed, produced, packaged,
treated, stored, emitted, discharged, or disposed.) If so, complete this
section. If this question is not applicable, skip this section and go on to
Section 5.0.
 
 
 

--------------------------------------------------------------------------------

 

□ Explosives XSolvents
X Acids
X Gases
X Other (please specify)
 
□ Fuels
□ Oxidizers
□ Bases
□ PCBs
 
□ Oils
□ Organics/Inorganics
□ Pesticides
□ Radioactive Materials
□ 


 
2.2 If any of the groups of materials checked in Section 2.1, please list the
specific material(s), use(s), and quantity of each chemical used or stored on
the site in the Table below. If convenient, you may substitute a chemical
inventory and list the uses of each of the chemicals in each. category
separately.
 
3.0     Hazardous Wastes

 
 

--------------------------------------------------------------------------------

 

Are hazardous wastes generated? Yes X    No ___
If yes, continue with the next question. If not, skip this section and go to
Section 4.0.
□          Hazardous wastes • □ Waste oils
□ Air emissions
□ Regulated Wastes
 
  3.1 Are any of the following wastes generated, handled, or disposed of (where
applicable) on the property?
 
□ Industrial Wastewater
□ PCBs
□ Sludges
X  Other (please specify)
 
3.2 List and quantify the materials identified in Question 3-1 of this section.
Attach separate pages as necessary.
Waste Generated
RCRA listed Waste?
Source
Approximate Monthly Quantity
Waste Characterization
Disposition
TBD
                                             

 
  3.3 Please include name, location, and permit number (e.g. EPA ID No.) for
transporter and disposal facility, if applicable). Attach separate pages as
necessary.
Transporter/Disposal Facility Name
Facility Location
Transporter (T) or Disposal (D) Facility
Permit Number
Stiri cycle
TBD
                           

 
  3.4 Are pollution controls or monitoring employed in the process to prevent or
minimize the release of wastes into the environment?
Yes   No ___


If so, please describe:


Standard good industrial practice by experienced responsible personel



 
 

--------------------------------------------------------------------------------

 

4.0     USTS/ASTS
 
4.1 Are underground storage tanks (USTs), above ground storage tanks (ASTs), or
associated pipelines used for the storage of petroleum products, chemicals, or
liquid wastes present on site (lease renewals) or required for planned
operations (new tenants)? .

 
 

--------------------------------------------------------------------------------

 

Yes ___


No  X


If  not, continue with section 5.0.,: If yes, please describe capacity,
contents, age, type of the USTs or ASTs, as well any associated leak
detection/spill prevention measures.. Please attach additional pages if
necessary.
Capacity
Contents
Year Installed
Type (Steel, Fiberglass, etc)
Associated Leak . Detection / Spill Prevention-Measures*
     
.. .
                   
,. ... - .

 
*Note: The following are examples of leak detection / spill prevention measures:
 
 
 

--------------------------------------------------------------------------------

 

Integrity testing Overfill spill protection
Inventory reconciliation Secondary containment
 
Leak detection system Cathodic protection
 
4.2  Please provide copies of written tank integrity test results and/or
monitoring documentation, if available.
 
4.3  Is the UST/AST registered and permitted with the appropriate regulatory
agencies?
 
Yes No
If so, please attach a copy of the required permits.
 
4.4             If this Questionnaire is being completed for a lease renewal,
and if any of the USTs/ASTshave leaked, please state the substance released, the
media(s) impacted (e.g., soil, water, asphalt,
 
etc.), the actions taken, and all remedial responses to the incident.
 
4.5 If this Questionnaire is being completed for a lease renewal, have USTs/ASTs
been removed from the property?
Yes            No
 
If yes, please provide any official closure letters or reports and supporting
documentation (e.g., analytical test results, remediation report results, etc.).

 
 

--------------------------------------------------------------------------------

 

 
4.6 . For Lease renewals, are there any above or below ground pipelines on site
used to transfer chemicals or wastes?
 
Yes                No ___
For new tenants, are installations of this type required for the planned
operations? Yes No
If yes to either question, please describe.
 
5.0     Asbestos Containing Building Materials
 
Please be advised that this property participates in an Asbestos Operations and
Maintenance Program, and that an asbestos survey may have been performed at the
Property. If provided, please review the information that identifies the
locations of known asbestos containing material or presumed asbestos containing
material. All personnel and appropriate subcontractors should be notified of the
presence of these materials, and informed not to disturb these materials, and
informed not to disturb these materials.  Any activity that involves the
disturbance or removal of these materials must be done by an appropriately
trained individual/contractor.
 
6.0     Regulatory .

 
  6.1 For Lease Renewals, are there any past, current, or pending regulatory
actions by federal state, or local environmental agencies alleging noncompliance
with regulations?
 
If so, please describe.
 
6.2 For lease renewals, are there any past, current, or pending lawsuits or
administrative proceedings for alleged environmental damages involving the
property, you, or any owner or tenant of the property?
Yes                      No X
 
If so, please describe.
 
6.3 Does the operation have or require a National Pollutant Discharge
Elimination System (NPDES) or equivalent permit?
 
Yes                      No X
 
If so, please attach a copy of this permit.

 
 

--------------------------------------------------------------------------------

 
 
6.4     For Lease renewals, have there been any complaints from the surrounding
community regarding facility operations?
 
Yes                No X
 
Have there been any worker complaints or regulatory investigations regarding
hazardous maternal exposure at the facility?
 
Yes    No X
 
If so, please describe status and any corrective actions taken. Please attach
additional pages as necessary.
 
6.5     Has a Hazardous Materials Business Plan been developed for the site?
Yes                  No X
If so, please attach a copy.
 
  6.6   Are any environmental documentation, chemical inventory, or management
plan required by the local Fire Department or/Health Department?
 
Yes           No X
If so, please attach a copy.
Certification
 
I am familiar with the real property described in this questionnaire. By signing
below, I represent and warrant that the answers to the above questions are
complete and accurate to the best of my knowledge. I also understand that the
Owner will rely on the completeness and accuracy of my answers in assessing any
environmental liability risks associated with the property.
 
Signature: /s/ Franklin Rice
Name: A. Franklin Rice
Title: CFO
 
Date: yr#7-11
Telephone: 650-244-9990
